 362DECISIONSOF NATIONALLABOR RELATIONS BOARDPort Plastics,Inc. and Glaziers,ArchitecturalMetaland Glass Workers Local No.1621.Case 32-CA-423422 April 1986DECISION AND ORDERBY MEMBERS DENNIS,JOHANSEN, ANDBABSONOn 2 August 1983 Administrative Law JudgeBurton Litvack issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions as modified2 and to adopt the recom-mended Order as modified.The judge found that the Respondent violatedSection 8(a)(1) of the Act by the 9 November 1981statement of the Respondent's president, Ken Pine,that he had been able to speak on a one-to-onebasis to employees, but would no longer be able todo so if the Union came into the warehouse. Thejudge found that Pine's comment conveyed the un-lawful impression that all direct dealings betweeniThe Respondent and the General Counsel have excepted to some ofthe judge's credibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F.2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings2We agree with thejudge's conclusion that the Respondent violatedSec 8(a)(3) and (1) of the Act by discharging employee Robert Delhagenfor engaging in union activitiesWe therefore find it unnecessary to passon whether Delhagen's discharge also independently violated Sec8(a)(I)because such a finding merely would be cumulative and would not affectthe OrderWe also agree with the judge, for the reasons stated by him, that theRespondent violated Sec 8(a)(5) and(1) by refusing to recognize Delha-gen as shop steward and refusing to meet with him to discuss grievancesIn this regard,our dissenting colleague's reliance onSwearingen AviationCorp,227 NLRB 228 (1976), is misplaced because in that case the em-ployees were not represented by an exclusive bargaining representativeMember Dennis would not find that the Respondent violated Sec8(a)(5) and(1) by refusing to deal with a union steward regarding griev-ances before a collective-bargaining agreement was signed In her view,as long as an employer is willing to adjust grievances through bargaining,itneed not recognize an in-plant representative for grievance processingunless it has contractually agreed to do so SeeSwearingen Aviation Corp,227 NLRB 228, 236 (1976)Native Textiles,246 NLRB 228 (1979), onwhich the judge relied, is distinguishable because it involved an employ-er's refusal to recognize a particular individual as the union's "area repre-sentative"under a collective-bargaining agreement providing for "arearepresentatives "In adopting the judge's finding that the Respondent engaged in unlaw-ful surface bargaining,we have considered the totality of the Respond-ent's conduct and have not relied on any individual contract proposalemployees and management might be banned be-cause of union representation.We disagree with the judge's finding that Pine'scomment violated Section 8(a)(1). In our view, theRespondent's statement "simply explicates one ofthe changes which occur between employers andemployees when a statutory representative is se-lected,"Tri-Cast Inc.,274 NLRB 377 (1985). Asthe Board stated inTri-Cast:Section 9(a) . . . contemplates a change in themanner in which employer and employee dealwith each other. For an employer to tell itsemployees about this change during the courseof an election campaign cannot be character-ized as an objectionable retaliatory threat todeprive employees of their rights, but rather isnothingmore or less than permissible cam-paign conduct.Id. at 377.See alsoMichael'sMarkets,274 NLRB826 at 827 (1985).Accordingly, we shall dismiss this portion of thecomplaint.3AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 9."9.By telling employees that the Respondentwould never give anything to the Union duringcontract negotiations, and by interrogating employ-ees regarding their feelings toward the Union, theRespondent engaged in conduct violative of Sec-tion 8(a)(1) of the Act."2. Insert the following as Conclusion of Law 10and renumber the subsequent paragraph."10. The employees' strike against the Respond-ent in protest of the Respondent's failure and refus-al to bargain with the Union was an unfair laborpractice strike from its commencement on 3 May1982."AMENDED REMEDYWe agree with the judge's finding that the strike,which began on 3 May 1982 and which was still inprogress on the dates of the hearing in this case,was an unfair labor practice strike from its com-9We shall amend the judge'sConclusionsof Law,modify his recom-mended Order,and issue a new notice to reflect this reversalMemberJohansen finds that,under Sec 102 46 of the Board'sRules, the Respond-ent's exceptions and brief raise no cognizable issue with respect to thisaspect of the complaintWe also shall amend the judge's Conclusions of Law to reflect his con-clusion,which we adopt,that the strike which began on 3 May 1982 wasan unfair labor practice strike.Additionally, in agreement with the Gen-eralCounsel's exceptions,we shall modify the recommended Order toprovide for reinstatement and backpay for the unfair labor practice strik-ers in the manner described in the "Amended Remedy" section of thisdecision279 NLRB No. 50 PORT PLASTICSmencement. The judge, however, failed to includein his recommended remedy, which we otherwiseadopt, a provision for the reinstatement of theunfair labor practice strikers. Accordingly, we shallorder the Respondent to offer to all unfair laborpractice strikers who make unconditional offers toreturn to work immediate and full reinstatement totheir former jobs or, if those jobsno longer exist,to substantially equivalent positions without preju-dice to their seniority and other rights and privi-leges previously enjoyed,dismissing,ifnecessary,employees hired on or after 3 May 1982 as their re-placements.Backpay shall commence for eachstriker 5 days after he or she makes an uncondition-al offer to return to work.4 Backpay shall be com-puted in the manner prescribed inF.W. WoolworthCo., 90 NLRB 289 (1950), with interest as pre-scribed inFloridaSteelCorp.,231NLRB 651(1977).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Port Plastics, Inc., Sunnyvale, California,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Delete paragraph 1(g) and reletter the subse-quent paragraph.2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c)Upon their unconditional offer to return towork, offer to all unfair labor practice strikers im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights and privileges, dismiss-ing, if necessary, any persons hired by the Re-spondent on or after 3 May 1982, and make themwhole for anyloss of earningsthey may have suf-fered as a result of the Respondent's refusal, if any,to reinstate them in the manner set forth in theamended remedy section of the Board's decision."3.Substitute the attached notice for that of theadministrative law judge.4The General Counsel's brief states that the Respondent has reinstatedthe strikersWe shall leave this matter to the compliance stage of thisproceedingAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government363The National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTbargain inbad faith with Glaziers,ArchitecturalMetal and Glass Workers Local No.1621, as the exclusive collective-bargaining repre-sentative of the employees in the following appro-priate unit:Allwarehouse employees, including cutters,shippers, and receiving clerks, employed at ourSunnyvale,California facility; excluding allother employees, office clerical employees,guards, and supervisors as defined by the Act.WE WILL NOT fail and refuse to meet with dulydesignated representatives of employees in the unitfor the purpose of resolving grievances.WE WILL NOT unilaterally implement changes inour policy regarding the handling of incoming per-sonal telephone calls for employees in the afore-mentioned unit.WE WILL NOT terminate you because you engagein union or other protected concerted activities.WE WILL NOT tell you that we will not offer theabove Union anything during contractnegotiations.WE WILL NOT interrogate employees regardingtheir feelings toward the above Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively ingood faith with Glaziers, Architectural Metal andGlassWorkers Local No. 1621, as the exclusivebargaining representative of employees in the ap-propriate unit described above, concerning rates ofpay,wages, hours of work, and otherterms andconditions of employment and, if an agreement isreached, embody it in a signed contract. The certi-fication year shall extend 1 year from the date suchnew negotiations begin.WE WILL rescind all changes made in the policyregarding the handling of incoming personal tele-phone calls for our employees.WE WILL make employee Robert Delhagenwhole for any loss of wages suffered by reason ofhis unlawful discharge with interest.WE WILL remove from our records and files anyand all references to the discharge of Robert Del- 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDhagen and notifyhim, inwriting, that this wasdone and that evidence of his unlawful dischargewill not be usedas a basisfor future action againsthim.WE WILL, on their unconditional application toreturn to work, offer to all unfair labor practicestrikersimmediateand full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights and privilegespreviously enjoyed,dismissingif necessary any em-ployees hired in their respective places on or after3May 1982, and WE WILL make them whole forany loss of earnings they may have suffered as aresultof our refusal, if any, to reinstate themwithin 5 days of such applications.PORT PLASTICS, INC.Ariel L. Sotolongo, Esq.,for the General Counsel.Richard Pace, Esq. (Hill, Farrar & Burrill),of Los Ange-les,California, for the Respondent.DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge. Thismatter was heard by me on October 14 and 15 and No-vember 3, 1982, in San Jose and Oakland, California. OnSeptember 29, 1982, the Regional Director for Region 32of the National LaborRelationsBoard issued an amend-ed complaint and notice of hearing, based on originaland first amended unfair labor practice charges filed byGlaziers,ArchitecturalMetal and Glass Workers LocalNo. 1621 (the Union) on January 27 and February 9,1982, respectively, alleging that Port Plastics, Inc. (Re-spondent) had engaged in acts and conduct violative ofSection 8(a)(1), (3), and (5) of the National Labor Rela-tionsAct.'Respondent filed an answer, denying thecommissionof any unfair labor practices. At the hearing,all parties were permitted to examine and cross-examinewitnesses,to offer any relevant evidence, to argue theirpositionsorally, and to file posthearing briefs. On theentire record, including my observations of the demeanorof the witnesses and the posthearing briefs, which havebeen carefully considered, I make the followingFINDINGS OF FACTI.JURISDICTIONAt all times material, Respondent has been a Californiacorporation, with a place of business in Sunnyvale, Cali-fornia,where it is engaged in the distribution of plasticproducts.During the 12-month period immediately pre-ceding the issuance of the amended complaint, whichperiod is representative, in the course and conduct of itsbusiness operations, Respondent sold and shipped goods'The General Counsel was permitted at the hearing to further amendthe complaintwithan additional 8(a)(1) and(5) allegation,or services valued in excess of $50,000 directly to cus-tomers located outside the State of California. Respond-ent admits that it is an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of theAct.II.LABOR ORGANIZATIONRespondent admits that the Union is now, and at alltimes material has been, a labor organization within themeaning of Section 2(5) of the Act.III. ISSUES1.Did Respondent, during the time period December1981 through February 1982, fail and refuse to bargain ingood faith with the Union as the collective-bargainingrepresentative of certain of its employees bya.Rejecting union contract proposals on access andunion security without offering meaningful counterpro-posals?b.Announcing a continuation of its policy of grantingmerit raises while, at the same time, proposing a wagefreeze for a 12-month period?c.Exhibiting an overall intransigence and unwilling-ness to make meaningful proposals or counterproposalsin order to avoid reaching an agreement?2.Did Respondent, about November 25, 1981, refusetomeet and discuss grievances with the Union's desig-nated shop steward in violation of Section 8(a)(1) and (5)of the Act?3.Did Respondent, on November 11, 1981, discontin-ue its prior overtime and use of telephone for personalbusiness policies without first bargaining with the Union,in violation of Section 8(a)(1), (3), and (5) of the Act?4.Did Respondent act in violation of Section8(a)(1)and (3) of the Act by first suspending and, ultimately,discharging employee Robert Delhagen on March 1,1982?5.Did Respondent violate Section 8(a)(1) of the Actby.a.About November 9, 1981, interrogating employeesconcerning their feelings about the Union and an im-pending NLRB election?b.About November 9, 1981, threatening employeesthat if the Union was victorious in the election, Respond-ent would make no bargaining concessions to the Union?c.About November 9, 1981, warning employees that iftheUnion became their bargaining representative, em-ployees could no longer come directly to it with theirproblems?d.About November 25, 1981, telling an employee thatRespondent did not recognize the Union as the employ-ees' bargaining agent?e.About March 1, 1982, denying the request of em-ployee Delhagen for a representative to accompany himduring an interview when he had reasonable cause to be-lieve such would result in discipline?6 Is a concerted work stoppage engaged in by Re-spondent's warehouse employees about May 3, 1982, anunfair labor practice strike? PORT PLASTICS365IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The discharge of Delhagen and related eventsThe record discloses that Respondent is engaged inbusiness as a "stocking distributor," purchasing plasticmaterials from nationwide manufacturers and selling theproducts throughout the southwest and western UnitedStates. In these areas, Respondent acts as the exclusivedistributor for the aforementioned manufacturers' plasticproducts, with the materials sold under the name of therespectivemanufacturer. Respondent operates with fivebranch warehouse facilities, at which products are pur-chased and stored and from which products are sold toRespondent's customers. One such facility is located inSunnyvale, California, and it is divided into two separatesections: the front office in which management, salesper-sons, and clericals work and the warehouse which ismanned by four employees and a "leadman," RonaldSferrazzo.2Kenneth J. Pine is Respondent's presidentand is based in southern California; William A. Baldwinis the Sunnyvale plant division manager. Both Pine andBaldwin are, Respondent admitted, supervisors withinthe meaning of the Act.The genesis of all subsequent material events and inci-dentswas a November 10, 1981 NLRB-representativeelection conducted at the Sunnyvale branch at whichtime Respondent's warehouse employees were to decideif they desired the Union as their representative for pur-poses of collective bargaining.3 There is no dispute thaton the previous day, November 9, at approximately 1p in., a meeting was held in the conference room at thefacility. Present were Pine, Baldwin, Sferrazzo, and threeof the four warehouse employees, Robert Delhagen,Raymond Molina, and Steve Castro.4 Delhagen testifiedthat Pine began, speaking about different aspects of theCompany, including "how far we had come in the lastcouple of years" and a change in the available insuranceprogram. "He went on stating that we could talk one-on-one as it was, and if the Union had come in there, thatwe would not be able to do so. And he made a commentthat: 'If those bastards . . . get inside, we won't givethem anything."' At that point, according to Delhagen,Pine asked the warehouse employees, as a collectivegroup, "what were our feelings about the Union, howdidwe feel"; each employee said nothing and justshrugged his shoulders Thereupon, Pine went around2Although alleged in the amended complaint as a supervisor withinthe meaning of Sec 2(11) of the Act and although his status was exten-sively litigated, Sferrazzo is not alleged to have engaged in any unlawfulconduct, and whatever role he played in the events herein seems to havebeen peripheralThus, at most, he seems to have acted as a conduit ofmanagement policy Accordingly, as I do not believe it is necessary to doso, I shall make no finding about his supervisory status3The voting unit encompassed all warehouse employees, includingcutters, shippers, and receiving clerks, employed by Respondent at itsSunnyvale facility, excluding all other employees, office clerical employ-ees, guards and supervisors as defined in the ActBaldwin testified that Respondent did not place Sferrazzo's name onthe list of eligiblevotersThe fourth employee, Raul Canales, testified that he was not presentat this meeting, Delhagen and Molina corroborated him Both Pine andBaldwin placed Canales at the meeting but, I believe, were mistakenthe room, "asking each individual, 'What do you feelabout it?"' There were no replies, and Pine commentedthat he thought none of the workers cared about theelection the next day. The meeting ended with Pinesaying there were "several different things" about whichhe could talk but would do so individually with employ-ees after the meeting if they so desired. According toemployee Molina, Pine began the meeting, asking theworkers "how we felt towards management and towardsthe benefits."After commenting regarding a companypension plan, Pine asked "how we felt about the Union.He asked us all how we felt, and no one really said any-thing.And then he asked us individually how we feltabout it."After each employee expressed a lack ofknowledge about the Union, Molina testified, Pine"stated that if the Union did come in, he wouldn't givethose bastards anything."5Testifying on behalf of Respondent, Baldwin statedthat he remained at the meeting only long enough to in-troduce Pine; he then left the room. Pine6 testified thathe "started off' by saying he wanted to "update" theemployees on the business, including their health insur-ance coverage which he had previously promised to up-grade. "And I went around the room and asked the indi-viduals . . . if the plan met with their approval." Next,Pine mentioned the upcoming election but cautioned that"in no way, shape, or form was I going to influencethem one way or another as to how they should orshould not vote " According to the company president,he said he was "proud" to be able to speak to employeeson a one-to-one basis. As to that, Molina asked if suchwould continue if the Union was voted in. Pine respond-ed "that I would be glad to talk to them about anythingand everything . . . however, I did caution them that. . I would not be able to talk to them about anythingregardingwages, benefits, anything of that nature. Iwould have to talk through a Union representative."Then, according to Pine, Delhagen asked if he wouldbargain with the Union, and Pine replied, " [A]s I under-stood the law, I would be required to bargain, and that Iwould bargain, and we would bargain tough, but wewould bargain fair; we would bargain consistently; wewould listen; we would counterpropose." He denied uti-lizing the epithet "bastards" or saying no concessionswould be made during bargaining. Leadman Sferrazzoalso testified as to the meeting, stating that Pine began bydiscussing company benefits and then asked the employ-ees if there were any problems with them. Next, some-one asked a question regarding the Union, and Pine re-plied that he could not comment "because of the elec-tion."According to Sferrazzo, Pine concluded the meet-ing, telling the employees that if anyone had questions,he would speak to him on a one-to-one basis after thesession ended. Sferrazzo denied that Pine used the term"bastards," and he claimed that Pine neither asked indi-5Castro was not called as a witness by the General Counsel and noexplanation was given for his absence6Pine emphasized the fact that he did not schedule this meetingmerely because the NLRB election was scheduled for the next day butadmitted, "I hold meetings from time to time at various plant locations,depending on different events that are going on in the company " 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDvidual questions of each employee nor mentioned bar-gaining with the Union.The result of the NLRB representation election wasthe selection of the Union, by the warehouse employees,as their bargaining representative. Early the followingmorning, November 11, according to Robert Delhagen,Sferrazzo spoke to Raul Canales and him near the UPSdesk in the warehouse. "Mr. Sferrazzo . . . informed usthat there would be no more phone calls in, as well as nomore overtime to be done." Placing this incident 2 weekslater,Canales recalled that "Ron just called me and Bob... and said that we would no longer get overtime, orwe weren't allowed no more phone calls, unless theywent throughmanagement." Regarding to the preexist-ing incoming telephone call practice and the change,Delhagen testified that if a warehouse employee receiveda telephone call, the facility receptionist's practice was topage the employee on the loudspeaker system. "And wewould come and get the phone,unlesswe were reallybusy. . . . they would allow us to come to the phone atany time, especially for emergencies." After Sferrazzo'sannouncement, he testified that employees could nolonger take incoming telephone calls. Rather, the recep-tionist spoke to the caller; wrote down a message, if any;and placed thismessage inan envelope. "Whenever hesaw fit," Sferrazzo would pick up the envelope and dis-tribute the messages contained therein. Canales' recollec-tion of the changed procedure was different: "[A phonecall] goes through the management, Mr. Baldwin, and hewould give us the message, if he felt it was important."As to the effect of the changed practice, Canales testifiedthat he received approximately nine written telephonicmessagesand never heard his name paged for a tele-phone call." Echoing this, Raymond Molina stated thatsubsequent to the election, he was no longer paged fortelephone calls and that he began receiving written noti-fication of the call-usually 10-15 minutes after the timeof the telephone call. Both Baldwin and Sferrazzo deniedthat any change in the procedure for receiving incomingtelephone calls ever occurred. As to this, Sferrazzo testi-fied that the procedure has been the same for the entire6-year period of his employment-when an incoming callfor a warehouse employee is received, the receptionistpages the employee who, if he is not busy, answers thetelephone.Regarding to the announced change in Respondent'sovertime practice that no more such work would bedone, employee Canales testified that he only did over-time work during the twice yearly inventory taking, andemployee Molina testified that any overtime work was"rare," depending on Respondent's business. Apparently,ifa policy change occurred, its main effect was onRobert Delhagen. He testified that prior to Sferrazzo'sannouncement, his overtime work was extensive-"Basi-cally, if I wanted overtime, I could ask and get it, aswell as . . . if there was something to do." He further°Denying that he ever transmits personnel policy messages from Bald-win, Sferrazzo also denied ever telling employees there would be nomore pages for incoming phone calls and no more overtime work8He insisted he would have heard a page because a loudspeaker wasnear his work stationasserted that prior to the election neither Sferrazzo9 norBaldwin ever denied a request by him for overtimework. In support of his allegation that Sferrazzo's com-ment was the precursor of a policy change, counsel forthe General Counsel offered as General Counsel's Exhib-it2,Delhagen's payroll records for the time period Janu-ary 1, 1981, through February 28, 1982. These show thefollowing time periods during which overtime wasworked. 102-week periodHours1/1/81- 1/15/8101/16/81- 1/31/8102/1/81 - 2/15/8116-1/22/16/81- 2/28/8183/1/81-3/15/8123/16/81 - 3/31/8104/1/81-4/15/8114/16/81 - 4/30/8105/1/81- 5/15/8115/16/81 -5/31/8106/1/81 - 6/15/8106/16/81- 6/30/8107/1/81- 7/15/8117/16/81- 7/31/8108/1/81-8/15/8108/16/81 -8/31/8109/1/81- 9/15/8109/16/81-9/30/81510/1/81- 10/15/812210/16/81 - 10/31/813411/1/81- 11/15/811211/16/81 - 11/31/81012/1/81- 12/15/81012/16/81 - 12/31/8101/1/82 - 1/15/8201/16/82 - 1/31/8202/1/82- 2/15/8202/16/82 -2/28/820Contrary to the position of the General Counsel, Sfer-razzo and Baldwin denied any change in the assigning ofovertime. As to his authority in this area, Sferrazzo testi-fied that Baldwin makes the decisions that overtimework is necessary and that he has no authority, beyondchecking with the former, to assign such work. i i Re-garding the overtime policy, Baldwin testified that over-timework is assigned according to business consider-ations except during inventory penods. Whenever he au-thorizes it, employees are advised that overtime work isavailable, and they may voluntarily accept or reject it.Baldwin further testified that overtime is normally an un-9Delhagen testified that Sferrazzo possessed authority to assign over-time work In this regard, Canales and Molina both testified that duringinventory periods, Sferrazzo requested that they work overtime10The two inventory periods appear to be February and October ofeach yeariiWhile continuing to insist during rebuttal that overtime was grantedto him on request, Delhagen backtracked slightly, stating that sometimesSferrazzo gave him permission on his own and other times the formerinitially consulted with Baldwin before permitting the overtime PORT PLASTICSusualoccurrence,and both Sferrazzo and Baldwindenied that such work is given on employee requests.Within a week of the NLRB election, Delhagen waselected by the other warehouse employees as their shopsteward, and the Union, by letter, notified Respondent ofthat selection. Shortly thereafter, both Molina and Can-ales received written warning notices for reporting latetowork.Determined to complain to Baldwin aboutthese,Delhagen requested to speak to the former andduring the morning of November 25 walked into Bald-win's office.Delhagen testified, "I [stated] .. . that Iwished to work with him on a normal basis . . . to beable to work things out, that there would be no problems. . . hoping that we could work together . . . to workout with the employees . . . any problems, grievances,or anything." Baldwin interrupted, asking what the meet-ing was about. Delhagen explained that he was there todiscuss the notices given to Molina and Canales for beinglate.Baldwin said the notices were no concern of Delha-gen's,and the latter responded that he was the shopsteward and that he had a right to discuss grievances.After stating that he was aware of Delhagen's designa-tion, Baldwin said, "I do not recognize a Union here atPort Plastics nor do I recognize you as a shop steward."Delhagen said that he was able to work things out, butBaldwin again interrupted,asking the employee to leavehis office as the warnings "[are] of no concern to you."The next day, according to Delhagen, he noticed Bald-win standing by his office door and asked to again speakto him about Canales. Baldwin said he would meet withDelhagen after 5 p.m., and Delhagen said it was hisright, as shop steward, to speak to Baldwin. The latterreplied,"You have no rights." Delhagen returned toBaldwin'sofficeat 5 p.m. but after waiting 15 minuteswhile Baldwin was working, he just left.Baldwin testified regarding to the November 25 meet-ing, statingthat after Delhagen entered his office and satdown, he asked Delhagen for the purpose of the conver-sation."He said that he wanted to talk about the tardynotices that were issued to Molina and Canales. My re-sponse to him was that it had nothing to do with himand they were issued directly to [the employees]." Del-hagen replied that he was the "duly-electedshopstew-ard" and was in a position to inquire about the matters.Baldwin testified that heagainsaid he would speak tothe employees directly, and Delhagen repeated that hewas their shop steward. Baldwin admits he replied:"Bob, I recognize you as Bob Delhagen. If you have aproblem, I will talk to you on it . . . I don't recognizeyou as shop steward. You are not representing these twopeople." Baldwin specifically denied saying that he didnot recognize a union as the employees' bargaining rep-resentative.Shortly after the NLRB election, Delhagen begancompiling a list of what he perceived to be safety prob-lems within the warehouse and showed it to the otherwarehouse workers, telling them he intended to reportthe problems to the California Department of IndustrialRelations,Division of Occupational Safety and Health(CAL-OSHA). The other employees supported Delha-gen's actions and suggested additional safety-relatedproblems. Thereafter, on November 23, Delhagen tele-367phoned CAL-OSHA in order to institute investigatoryprocedures.' 2 Among the matters he mentioned were aleaking roof, water dripping onto equipment, and rackswhich were not bolted to the floor.' 3After having been denied access to the facility on anearlier occasion, Ray Selan, an agent for CAL-OSHA,was admitted inside on January 13, 1982. Delhagen ob-served Sferrazzo and Selan as they entered the ware-house and approached his work station. The CAL-OSHA official introduced himself to Delhagen and saidhe was at the warehouse in order to investigate theaforementioned complaints.Then, Selan commencedasking Delhagen a series of questions including his name,address, job title, and job duties. Selan began walkingthrough the warehouse, and Delhagen "started to walkwith him." At that point, Selan turned to Delhagen andasked if Respondent was a union shop. According toDelhagen, he replied that it was and that he was theshop steward. At this point, Sferrazzo interrupted, stat-ing that the facility was not then a union shop as therewas no union contract. Acknowledging the lack of a bar-gaining agreement, Delhagen responded that he was stillthe shop steward and that an employee was permitted toaccompany a CAL-OSHA inspector through the plant.Selan said that Delhagen was correct, and the latter con-tinued on the tour of the premises. Subsequent to the on-site inspection on January 21, the state agency issued itsreport on the investigation, finding that Respondent wasin violation of several safety standards and assessing pen-alties of approximately $600.14The record establishes that about the same day as theCAL-OSHA inspection, January 13, Delhagen, withoutgoing through Respondent and for his own personal use,telephoned one of Respondent's suppliers, Apache Plas-tics, Inc., and ordered some material. In speaking to thatcompany's representatives, Delhagen identified himself as"Bob" from PortPlastics.Consequently, a bill for over$400 worth of materials was sent to Respondent and re-ceived shortly thereafter. Respondent's purchasing agentwas unable to find any order for the listed merchandise;as a result,an investigation was undertaken to ascertainwho had ordered the materials.' 5 Delhagen testified,"They went looking through the plant. They talked tothe other Bobs. It was a big mix-up, and it was a wasteof their time " On January 20,16 Sferrazzo asked Delha-gen to report to Baldwin's office. He did so, and Bald-win and Delhagen spoke alone. According to the shopsteward, Baldwin began by saying he understood Delha-gen had purchased some plastic. The latter said be12Delhagen admitted placing the call on his own and not at the behestof other employeesl'The parties stipulated that Respondent was aware that Delhagenhad made the original complaintstoCAL-OSHAand that he was incommunication with an agent of that agency, giving him necessary infor-mation1"Although Delhagen admitted that no supervisors ever mentioned tohim his involvement with CAL-OSHA, such was mentioned during thecontract negotiations between Respondent and the Union15Compounding the problem was the fact that no less than three"Bobs" work for Respondent, two salesmen and Delhageni6Delhagen placed the date as January 8, however, January 20, Bald-win's recollection, seems more accurate based on the listed order date,January 13 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrought some plastic from Apache Plastics. At this point,Baldwin produced a list of the purchasedmaterials andsaid "that they had some problems finding me, becausesomebody went by the name of Bob, and they had someproblems finding . . . which Bob it was, and he proced-ed [sic] to say . . . that from now on, use yourlast namewhen you make a phone call to anybody . . . . and thatway there would be no mix-up." The meeting ended atthat point.Baldwin testified that he personally conducted thesearch for the "Bob" who placed the order with ApachePlastics and that he approached Delhagen and "I askedhim to come to my office." He continued, "I asked Bobwhether or not he had purchased this material and hesaid,yes . . . . I mentioned to him that the policy isthat: you come to me to purchase material. I . . . havethe material shipped to us . . . and resell it to you at costplus ten percent. I warned him that any future actions ofthis type could lead up to and including termination, andhe was not to call our suppliers for anything." Concern-ing the manner of how the material was ordered, Bald-win stated that he told Delhagen there had been "a lot ofconfusion" over the name "Bob," causing him to deduceitwas Delhagen;he denied instructing Delhagen to usehis last name in speaking to suppliers as it was"not perti-nent" to the issues. Finally, concerning this meeting,Baldwin testified that "no one" was in his office whenDelhagen entered.17At this point,it is necessary to examinethe record evi-dence regarding Respondent's policy concerning employ-ee contacts with its suppliers. Kenneth Pine testified thatwithin each branch, purchasing authority is confined tothe branch manager, the sales personnel,and the pur-chasing agents and that only these people are authorizedto contact manufacturers and request any information, in-cluding pricing and technical information. He continued,stating that no other employees may have direct suppliercontact by phone or in writing. Explaining that the ne-cessity for this policy is "confidentiality," Pine furthertestified that all branch managers are made aware of Re-spondent's policy and "they, in turn, have notified ourpeopleverbally, includingwarehouse people."Oneaspect of this policy concerns employee purchases frommanufacturers. Pine stated that, in accord with the fore-going,warehouse personnel are not permitted to deal di-rectlywith manufacturers. Rather, the procedure is thatthe employee informs the branch manager of the producthe wants to purchase and the name of the supplier; thebranch manager will then contact the latter and ascertainthe availability of the item and its list price; next, thebranch manager will inform the employee that his costwill be 10 percent over the list price; if the employeeagrees tothat price, the product will be purchased onRespondent's own order and will be shipped directly tothe branch warehouse. Pine testified that this procedurehas been utilized "a number of times" in the past. Whileemphasizing the importance of Respondent's employee-" Directly contradicting Baldwin, Sferrazzo claimed that he waspresent at this January 20 meeting-but as an observer rather than a par-ticipantHis account basically corroborates that of Baldwin, portrayingthe latter as warning Delhagen not to directly contact a supplier again"or it could ultimately lead up to or including termination "manufacturer contacts policy, Pine admitted that no-where is any aspect set forth in writing, not even in the"employee guidebook," which is amanualgiven to eachnew hire and in which, supposedly, all personnel policymatters are set forth and explained.18 Asked how, inthese circumstances, employees could be expected to beaware of the foregoing, Pine averred, "I think the word-of-mouth has gone from the Branch Manager, to thesales people, to the purchasing people, to the warehousepeople. It is fairly well known within the company. Infact,maybe better than fairly well known." In thisregard, Pine asserted that he instructed branch managers,including Baldwin, to disseminate the policy to employ-ees "numerous times over the years." Baldwin corrobo-rated Pine about the specifics of the alleged policy 19 andtestified that he personally informed Delhagen of its spe-cificsof its specifics "sometime ago, probably in thespring or summer of `81."20 Contradicting both Pine andBaldwin,inside salesmanJason Holmes, who testified onbehalf of Respondent, stated that Respondent's policy,regarding employee contacts with manufacturers, is notas restrictive as represented by the former two. Accord-ing to Holmes, "Well .. . outside of being authorizedagents for the company and buying for the company, weare not allowed to buy or purchase any materials on ourown." Elaborating, he testified, "[I]f you .. . purchaseany materials for personal use, you go through the com-pany, and they usually charge a nominal fee of ten per-cent." Asked if this company policy applied to telephon-ing a supplier regarding product characteristics, Holmesanswered, "characteristics only, itwould be okay tocall."Later, asked if a warehouse worker had permissionto seek information from manufacturers concerning prod-uct specifications, he corroborated his earlier testimo-ny- "he could ask about it." Holmes also testified thatthe foregoing procedures had been explained to him byRespondent's former Sunnyvale general manager andthat all employees were told the same procedures whenhired. Finally, the warehouse employee witnesses specifi-cally denied knowledge ofanyof the above policies orprocedures. Thus, Delhagen testified that the first timehe became aware of any problem in contacting manufac-turerswas when Baldwin cautioned him to use his lastname on such occasions. Also, Molina and Canalesdenied ever being told anything in this regard.is Included in the guidebook, under the heading "The Following Actsor Forms of Conduct Are Prohibited," are 13 specified employee actssuch as smoking in restricted areas, fighting,and disregarding directorders from supervisorsBaldwin corroborated Pine that the no-manufacturer-contacts policywas important He attributed the lack of such being set down in writingto the fact that "we have never had a problem in this particular areabefore "19 Baldwinnamed seven individuals, besides himself, at the Sunnyvalebranch as having authority to contact manufacturers outside salesmenHugh Brown and Ken Reese,inside salesmen Jack Waite,Bob Umphress,JasonHolmes, and BobAntone,and purchasing agent Roseanne diPietro2° Baldwin statedthatDelhagen was aware of the procedure for pur-chasing items from Respondent's suppliers as in the spring or summer of1981, Baldwin purchased some polyethylene tubing from a supplier forDelhagen The latter did not deny this testimony PORT PLASTICSA few weeks after his January 20 meeting with Bald-win, about February 18, 1982, Delhagen twiceagain con-tacted manufacturers directly; on these occasions, he as-serted, the telephone calls were made in order to obtainproduct specifications. Delhagen testified that he wantedinformation on a product known as polyolyfan tape andthatonemorning in February he approached JasonHolmes in the sales area and asked how he could findout about that material's properties. According to Delha-gen, he and Holmes then looked through an "encyclope-dia" but, finding no such information, the latter gave hima telephone number and said he should speak to whom-ever answered.Maintainingthat he did not know whomhe was calling, Delhagen discovered that the manufac-turer was Dynamic Packaging Limited. He testified fur-ther that on completing the call, he turned to Holmesand inquired about another product, thermax. Holmescould locate no information on that item and suggestedthatDelhagen speak to Hugh Brown, an outside sales-man. According to the alleged discriminatee, he there-upon approached Brown, explaining what he wanted.Saying that what Delhagen described sounded like aproduct with which he was familiar, Brown could locateno information but gave him the telephone number ofThe Goforth Company. Delhagen called that companyand asked about the flammability and toxicity of one ofits products.Jason Holmes testified that he did have a conversationwith Delhagen regarding a product, poly-lay-flat tubing.According to Holmes, after giving Delhagen " the basicbrush-off' on two occasions that day, in response to thelatter'squestion as to where Respondent purchased itstubing,Holmes mentioned Dynamic Packaging. Contra-dicting Delhagen, Holmes denied suggesting that Delha-gen call that manufacturer and said he had "no reason tobelieve how" Delhagen obtained its telephone number.In any event, shortly thereafter, Holmes allegedly over-heard Delhagen speaking on the telephone to someone attheGoforth Company. Concerning what was said, hetestified, "I know it was about a type of product infor-mation and how to purchase some sort of material - 1121Admittedly aware that he could get into trouble for hisrole in Delhagen's activities,Holmes reported Delha-gen's conversation to Baldwin because, asserted Holmes,thewarehouse employee had violated company proce-dures by speaking to a manufacturer regarding purchas-ingmaterials.On learning of Delhagen's activities fromHolmes, Baldwin22 requested that Delhagen report tohis office that day.21Holmes was certain about the latter point, but he admitted thatflammability and toxicity may have been mentioned "but I felt it wentfurther than that "22Concerning what Holmes reported Delhagen hadsaidon the tele-phone, Baldwin first testified, "He told me that Bob had questions onsome polyethylene material and that the catalogs were next to his deskand he wanted to look through them " Baldwin then admitted that all heknew after speaking to Holmes was that Delhagen had looked through acatalogLater,however, Baldwin altered his testimony, stating thatHolmes reported that he overheard Delhagen speaking to the GoforthCompany not regarding pricing but about "specs" and "sizes " From theforegoing, Baldwin somehow deduced that Delhagen "was getting pric-ing [and] delivery information on their particular products."369Delhagen testified that Sferrazzo was present duringhis subsequent conversation with Baldwin. According toDelhagen, he sat down and Baldwin asked if he hadmade any phone calls. He admitted it, and Baldwin askedtowhom Delhagen replied that he had spoken to bothDynamic and Goforth; Baldwin said that he thought hetoldDelhagen not to telephone anyone. Delhagen saidthatwas not true and he had just been cautioned to usehis last name as there had been a mixup. Baldwin there-upon changed the subject and began discussing Delha-gen's job duties. He said that "I was hired on as a cutter,that I was supposed to get certain jobs done, `Is thatclear?' he started saying. `I want you to sweep under-neath the floors, is that clear? I want you to pick up andmark all your material at the end of the day, and have itdone correctly at the end of the day, is that clear?"' Del-hagen testified that Baldwin uttered these comments"yelling almost at the top of his voice." Next, Baldwinasked if Delhagen knew for whom he worked. The latterresponded Port Plastics; and Baldwin said for him, also.The branch manager concluded, saying that Delhagenshould do as he was required or "we will get somebodywho will."23 Later that same afternoon, Delhagen nexttestified,Baldwin and Sferrazzo approached him at hiswork station in the warehouse. Baldwin again asked ifDelhagen made those telephone calls, and latter said thathe previously had said so. Baldwin said that he thoughthe made it clear that Delhagen was not to make anymore telephone calls. The latter replied that such wasnot true, and Baldwin responded that he did not wantDelhagen to make any more telephone calls.Baldwin testified that when Delhagen reported to hisoffice, he asked the employee if he had phoned suppliers.Delhagen said, yes, and named Dynamic Packing andtheGoforth Company. Baldwin responded that he hadwarned Delhagen 6 weeks earlier not to contact manu-facturers for any reason. To this, "[Delhagen's] first re-sponse was he didn't remember, and then he said hedidn't understandwhat I had told him." Thereupon,Baldwin told the employee to return to work.24 Subse-quently, according to Baldwin, he telephoned both Dy-namic and Goforth and was informed by each that Del-hagen "was attempting to get information on purchasingmaterial."More specifically, Baldwin spoke to the Go-forth Company receptionist and was told that Delhageninquired about the availability and specifications of aproduct. Then, Baldwin testified, he spoke to Ken Lebo-vitzof Dynamic Packaging; the latter said Delhagencalled "about possibly purchasing some polyethylene."Baldwin did not deny a second conversation with Delha-gen on February 18.23Asked whether he already performed the job duties mentioned byBaldwin, Delhagen answered, "Some of them, yes, but most of them, no,not per se every day He was stating that he wanted them done everydayThese weren't all jobs that I had to finish [everyday], althoughthey were jobs-like, I would do them once a week "24 Sferrazzo, who, by all accounts, was present at this meeting, re-called, "Mr Baldwin asked Mr Delhagen, 'Did you contact the factoriesagain, direct'AfterDelhagen admitted doing so,Baldwin said that hehad warned him about this previously Delhagen respondedthat he didnot recall or had misunderstood 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next afternoon, February19,Baldwin once againsummonedDelhagen to his office, and they spoke, withSferrazzopresent.Delhagen testified thatBaldwin waswriting somethingwhen he entered and said nothing forapproximately5 minutes.He then looked up and asked ifDelhagen hadanythingmore to sayregarding the twophone calls.Delhagen denied violating any rules, sayingthat he had only been told touse his last name whenspeakingto manufacturers. He continued, saying that hecould findno rules regarding manufacturers contacts inthe employee manual or anywhere else. Thereupon,Baldwin handed Delhagen a letter, stating that the latterwas suspended, without pay,untilMarch 1 and thatduring thesuspensionperiod, Baldwin wouldinvestigatethe circumstances of the two telephone calls. The meet-ing ended at that point. Baldwin's recollection of thismeeting isconsistentwith that of Delhagen. Thus, ac-cording toBaldwin, the employee entered the office, andBaldwin saidhe was investigating the circumstances ofwhat occurred the day before and "to allow me enoughtime to makesure that everything ... was correct. . . Iwas goingto suspend him for the following week." Bald-win testified that other than denying he was told not todo so but rather merely to statehis last name,Delhagenneither denied making the two telephone calls nor of-fered an explanation for them.Delhagen's suspensionwas for a period of 5 workingdays,untilMarch 1. Baldwin testified that during thistime period he received twounsolicitedletters, from KenLebovitz of Dynamic Packaging and Robert Goforth ofthe Goforth Company. Both letters, addressedto Bald-win, concern telephone calls to the respective companiesby Delhagen. The Goforth letter, Respondent's Exhibit2, reads as follows:Per our conversation, I am enclosing a telephonememo received at our office yesterday from a BobDelhagen. As normally I know all of the Port salespeople, but not thisone, Iasked Curt and was toldhe is in your cutting department.As you know, we are always pleased to offer tech-nical assistanceon products we represent or are fa-miliarwith. In this case, however, we haven't thefaintest interest in these products and would nor-mally expect your authorizedsalespeople to knowthat.We're here to help, but need your cooperation ineliminatingthese non-productive calls. Thank youfor your help.25The Ken Lebovitz letter, Respondent's Exhibit 3, readsas follows:Last week,a gentlemanby the name of Bob Delha-gen phoned my office, representing himself as a rep-resentativeof Port Plastics and requestinginforma-tion on a poly product.25The enclosed telephone memo discloses that the caller was BobDelhagen, that he called regarding a material called"thermax sheeting,"and that he called regarding that product's"flammability & toxitivity[sic]-needs info "I later found out that even though he works forPort, his duties are in the realm of warehousing andnot that of sales or purchasing.Ifeel this callwas wasteful for both you andmyself.Bob apparently called on your time andyour "dime." For myself it was a time waster forone of my people and also I personally was broughtinto the original conversation.Iam writing thisletter to advise you what has happened in your or-ganization. I do not wish this to in anyway affectthe relationship that Port Plastics and DynamicPackaging have had in the past.26Baldwin testified that on receipt of the Goforth andLebovitz letters, his investigation into the circumstancesof Delhagen's admitted telephone calls on February 18was completed and that his determination was to termi-nate the employee. Accordingly, Baldwin continued,about February 24 he telephoned Pine and Richard Pace,Respondent's labor relations attorney, and informed eachof his decision concerning Delhagen and his rationale.Thereupon, Pace dictated a discharge letter, which Bald-win immediately prepared and executed. The dischargeletter reads as follows:We have completed the investigation into the factswhich resulted in your suspension from work onFebruary 22nd. Set out below are our findings andconclusions.You previously violated company policy on orabout January 13, 1982, when you made unauthor-ized contact with one of our suppliers, misrepresent-ed yourselfas an agentof Port Plastics, and pur-chased material at a substantial discount without anauthorized purchased [sic] order. Following this in-cident, you were told that you were not to contactany of our suppliers directly for any reason in thefuture and directed to channel any orders for mate-rialsor requests for pricing information through theGeneral Manager. You were verbally warned thatany repetition of this sort of conduct would resultin further disciplinary action, up to and includingtermination.On or about February 17, 1982, less than five weekslater, disregarding that warning, you again misrep-resented yourself as an authorized agent of PortPlastics and attempted to obtain pricing and otherproduct information from two of our suppliers.Each of these incidents were confirmed by the ven-dors you contacted, and you yourself admittedhaving made the contacts.Such flagrant and repeated violation of companypolicy cannot be tolerated. Our supplier relation-ships are both extremely important and highly sensi-tive,and your actions jeopardized those relation-ships.Moreover, your failure to heed the prior26Neither the Goforth letter nor the Lebovitz letter was received forthe truth of the information contained therein Rather, each was receivedas evidence of Delhagen's communication with each company PORT PLASTICSwarning concerning such conduct not only consti-tuted a violation of an important company policy,but showed outright contempt for the authority ofyour supervisors. Under the circumstances, I haveno choice but to terminate your employment withPort Plastics, effective March 1, 1982.27According to Baldwin, the signed discharge letter re-mained in his files until the end of Delhagen's suspen-sion.As he had been instructed to do, Delhagen reported tothe Sunnyvale facility at 7:30 a.m. on March 1. Accom-panied by a union organizer, Ed Jones, Delhagen waitedin the lobby for Baldwin to arrive. Baldwin entered atapproximately 8 a.m. and asked Delhagen to come intohis office. According to the employee, he requested thatJones sit in on the meeting. Baldwin responded that hewould see Delhagen alone. The latter said that hewanted Jones as a representative, and Baldwin repeatedthat he would see Delhagen and only Delhagen. Jonesinterrupted, asking Baldwin if he meant that Jones couldnot come into the office with Delhagen. Baldwin merelyrepeated that he would see "Bob" alone. Baldwin doesnot dispute refusing to permit Jones to represent Delha-gen, and Jones left the building at that point.28 Delhagenconsented to proceed with the meeting and, as he en-tered Baldwin's office, Sferrazzo walked in and closedthe door behind him. Delhagen testified that Baldwinwas silent for a moment and then asked if he had any-thing to say on his behalf. Delhagen responded that anydisciplinewas unjustified as he had not violated anywritten rule and as he had followed instructions on Feb-ruary 18 by using his last name. Baldwin asked if Delha-gen had anything else to say and handed him the abovedischarge letter. In contrast to the employee, Baldwintestified that he handed Delhagen the letter at the outsetof the meeting and waited while Delhagen read it. Thelatter looked up, and "I asked him if he had any ques-tions about the letter and he said that he never did thesethingsHe never violated company policy, and didn'tagreewithwhat he read on the letter." Baldwin re-sponded that Delhagen was terminated, and the meetingended 292.The bargainingThe Regional Director for Region 32 certified theUnion as the collective-bargaining representative of Re-29Baldwin acknowledged that all available evidence established thatnot only did Delhagen state his full name to the representatives of bothDynamic Packaging and the Goforth Company to whom he spoke onFebruary 18 but that he never said he was an "agent"of RespondentAsked, in these circumstances, what he meant in the second paragraph ofthe discharge letter wherein he accused Delhagen of having "misrepre-sented [himself]as an agent"of Respondent,Baldwin testified that Delha-gen "was representing himself in a situation where normally one of oursalespeople, or purchasing people, or myself might be in the same con-versation with a supplier " Thus, according to Baldwin, the supplier rep-resentativeswould have believed they were dealing with an authorizedagent28According to Delhagen, after Baldwin refused to permit Jones toaccompany him, he asked for employee Canales to be present Again,Baldwin refused29 If he was present, Sferrazzo did not testify- what occurred at thismeeting371spondent'swarehouse employees on November 19, 1981.William Brown,business manager and financial secretaryof the Union,testified that after some initial communica-tions he and Ken Pine agreed to hold an initial contractbargaining session on December 16. Shortly after arrang-ing the meeting,Brown sent an initial contract proposalto Pine"so he would have time to look at them prior toour first meeting."The recordestablishes that this firstnegotiating sessionwas held at the Sunnyvale facilityand began at 6 p.m. Present were Brown,Ed Jones, Del-hagen,Pine,and Baldwin;Brown and Pine were themain spokesmen.No serious bargaining occurred,Rather,according to Brown,he explained the Union'sproposals to Pine,and the latter asked a few questions,inquiringabout theUnion'sterritorialjurisdiction.Brown replied that althoughthe Union's territorial areacovered just four counties,itsmembers worked through-out the San Francisco Bay area.Pine asked about theUnion's health,welfare,and pension provisions,specifi-cally inquiring whether such were above what Respond-ent was then paying,and said he was thinking of institut-ing an employee pension plan. Finally,according toBrown,Pinewanted to know if a union contract atSunnyvale would affect Respondent'sunorganized em-ployees on the west coast. Pine's recollection of thismeeting was rather vague,essentially that the entire ses-sion "was really more of an exploratory and a point bypoint explanation on behalfof the Unionas to their ini-tialproposals and I asked some questions accordingly."The parties agreed to meet again on January 6, 1982.The second bargaining session occurred on the sched-uled date at the Sunnyvale facility,commencing at 5:10p.m. The same individuals as at the initial meeting werepresent,with Borwn and Pine acting as the spokesmen.The former's version of the meeting is asfollows. At theoutset,Pine stated that he wanted to go through theunion proposals"one by one" and comment on each.Concerning the duration of the contract,the Union pro-posed 1 year,and Pine accepted that.The next para-graph,"Employer Qualifications,"was unacceptable toPine as its provisions were already covered by law and,therefore,unnecessary.Brown disagreed,saying the sec-tionwas important as Respondent would bind itself toabide by existing state and Federal laws and regulations.The next provision was entitled "Equal Opportunity";Pine said such was unnecessary as it was covered bylaw. Brown wanted the provision for purposes of "clari-fication."Theynext discussed the grievance and arbitra-tion article.Pine said it should be broken into two dis-tinct sections,felt the grievance language should be"clarified," and said Respondent would have a counter-proposal.Concerning arbitration,Pine said the costsshould be shared equally, and heobjectedto any lan-guage permitting the Union to strike during the contractterm,saying"that the company is going to insist on atight,verytight,no-strike clause."Next,Pine discussedthe health and welfare section, statingthat hewanted todefer on this and all other economic proposals"to a laterdate."Brown agreed but cautioned that he wanted todiscuss economics"before long." 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the provision entitled "Hiring of New Em-ployees," Pine asserted that he had been advised thatsuch a clause was unnecessary. Brown replied that itwould be good for Respondent as the Union had anavailable manpower pool. Pine replied that he was "un-comfortable" about having to call the Union for any-thing. Brown and Pine ageed that the holidays' articlewas economic and should be deferred.Next, they discussed the provision concerning thehours of work and overtime. Pine said he hoped theycould agree on this, but he did not "want the Union in-volvedinmakingany kind of company policies." Brownreplied that it was the Union's duty to represent employ-ees about their wages, hours, and working conditions andthat the Union was "adamant" that language on workinghours was necessary.They next discussed an article concerning injured em-ployees; Pine said it was too broad and he would give acounterproposal.The next article was a no-stnke/no-lockout provision. Pine said he wanted an "absolute"pledge from the Union in this regard and would give acounterproposal.Pine and Brown next discussed the"Pay Conditions" article, in which the Union requested aweekly payday. Pine said that Respondent paid twiceeach month and that it would be a hardship to pay on amore frequent basis. Brown promised to speak to hismembers about it. Concerning the pension plan article,Pine saidRespondent "did not want to get involved inany kind of a pension plan that the Union's involved in."Brown responded that the article was quite important.Next, with regard to the "Piecework, Rebate, and Sub-contracting" provisions, Pine said it was entirely unac-ceptable "because this would destroy his running of thebusinessand flexibility of management." After reachingagreementon the language of the contract preamble,Pineand Brown turned to the union-security and recog-nitionprovisions. Pine said he did not want such as acondition of employment as it would cause the Companyto lose good people in the future. Brown replied that theUnion felt "strongly" about such a clause, believing theelection gave it theright to represent all employees. Asto the safetyand seniorityarticles, Pine said there wouldbe counterproposals.One section of the seniority articleconcerned shop stewards: Pine "did not feel that theUnionwould need a shop steward." According toBrown,inasmuchas Pine continually characterized theunionproposals as "unacceptable," the union representa-tives caucusedat that point.When they returned, Pinesaid that he had not meant this to be an absolute refusalon such provisions, but rather "that he didn't like it" andwould counterpropose. Pine thereafter said that he couldagree to aunionbulletin board but that any shop stew-ard language"was totally unacceptable" as "they don'tneed shopstewards,and they did not need a shop stew-ard in the shop." Finally, the vacations and sick leaveprovisionswere deferred along with any discussion ofwages. The meeting ended at 7:50 p.m.; however, as Pineand Brown exchangedsmall talkprior to leaving, theformer said he did have a complete set of counterpropos-als and gave these to Brown as Brown was prepared todepart.Pine3Otestified that subsequent to the initial negotiat-ing session,he commenced contemplating the type ofcounterproposalswhich he would offer. One factorweighing heavily in his thinking was that several com-petitors' employees were unrepresented. To draft propos-als,he met with Attorney Richard Pace. The latter, ac-cording to Pine, showed Pine several collective-bargain-ing agreementswhich he had drafted for other clients,and the latter studied them in order to find a modelwhich "would give the company the flexibility to oper-ate as a business."Ultimately, Pine was shown a contractbetween Ray C.Bannon d/b/a Sav-a-day Linen ServiceandLocal 512,Warehouse,OfficeWorkers'Union,InternationalLadies'GarmentWorkers' Union, whichcontract was, according to Pace, drafted by him.31 Pinewas satisfiedwith the language of this agreement andasked Pace to utilizeitasa model for counterproposalsto the Union; the record establishes that Pace did so indraftingRespondent's counterproposal,General Coun-sel'sExhibit 9. Analysis of the exhibit discloses the fol-lowing types of clauses. an open-shop clause andan anti-coercionclause,which prohibits any employee from co-ercing,harassing,or intimidatingothers into joining theUnion-with violators subject to discharge; an extremelybroad and lengthy (four pages)management-rights clausewhich, among others, retains for Respondent the exclu-sive rights to establish hours of work, to increase, alter,or reduce job classifications, to institute technologicalchanges, to establish work rules, to subcontract all unitwork, and to abolish whatever past practices it consid-ered inefficient or "unnecessary" and which states thatsuch enumerated rights are not all inclusive; a broad no-strike clause which prohibits, among others, unfair laborstrikes,statesthat any discipline given to alleged viola-torsmay not be the subject of a contractual grievance,and establishes significantmonetary penalties, coveringloses of any type suffered by Respondent for any cov-eredwork stoppage; a grievance procedure which ex-cludes participation by the Union prior to arbitration; anarbitrationclausewhich limits the authority of the arbi-trator, particularlyin absenteeismand tardiness cases andin the establishingof remedies; a limited and narrow se-niority provision which includes a provision specificallyexcluding the Union from participating in layoff deci-sions;a wage provision which denies the Union the rightto file grievances over the results of a merit raise review;an hours-of-work provision which grants Respondent theexclusive control over establishing hours of work andworkdays during the week; a restrictive "zipper"clause;and a provision entitled "no contract bar" which, in es-sence,states thatthe contract, during its term, "shall notconstitutea bar to either [a] decertification petition or adecertification election."so Pine'sversion of the January 6negotiatingmeeting is fairly cor-roborative of that of Brown and will not be discussed in great detail forthat reasonand astheGeneral Counsel does not, as far as I can deter-mine, allegeany surface or bad-faith bargaining by Pine on that occasion31 There is no evidence about the circumstances surrounding the nego-tiations for this agreement or as to the contracting union's reasons foragreeing to it PORT PLASTICSThe next contract bargaining session occurred a weeklater, January 13, at the San Jose, California Hyatt Hotel.Brown, Jones, and a union field representative, RichardMora, attended on behalf of the Union; and AttorneyPace, Pine, and Baldwin represented Respondent. Brownand Pace, who testified that he was an experienced par-ticipant in collective bargaining, were the main spokes-men. Prior to the meeting, Brown prepared counterpro-posals in several areas, based on the prior discussions andon Respondent's counterproposals and, at the outset,gave these, in written form, to Pace. These counterpro-posals, gathered collectively as General Counsel's Exhib-it 10, concerned the following provisions: grievance pro-cedure, health and welfare, hiring new employees, in-jured employees, no strikes or lockouts, managementrights, and other areas. Concerning these, according toBrown, he explained how he came to prepare them. Pacereplied that he had drafted Respondent's proposals "andhe felt that they must have their language the way it waswritten so they could remain in business. They didn't feelthat they could make any changes per se in our propos-al."Thereupon, Brown testified, they commenced dis-cussing the Union's original contract proposal and coun-terproposals.Concerning the contract's duration, towhich Pine had previously agreed, Pace asked that theword "modified" be added, and Brown agreed. Next,afterBrown objected, Pace agreed to withdraw Re-spondent's proposed second paragraph to this provisionRegarding "employer qualification," Brown reiteratedwhy the Union thought such was necessary; Pace saidsuch was not necessary in view of the applicable Federaland state laws; and Brown responded that the recentOSHA problems demonstrated the need for this lan-guageThey next discussed "Equal Opportunity"; Pace saidinclusion could lead to double jeopardy problems for Re-spondent and Respondent was opposed to that clause.The next subject was the grievance and arbitration pro-cedure. Brown pointed out that the Union's counterpro-posal "incorporated" Respondent's proposals in theseareasAt this point, the company people caucused and,after they returned, Brown said he liked Respondent'sstep procedure and all the language establishing it. In itscounterproposal, theUnion had retained the originalshop steward language; as to this, Pace said it was "un-acceptable" as Respondent did not believe a steward wasnecessary.32 Brown objected to this, stating that a shopsteward would be able to resolve matters without involv-ing the union officials. Pace replied that Respondent didnot want a steward pointing out problems to it, Withregard to arbitration, Brown said that the union counter-proposal essentially incorporated Respondent's languagewith slight changes. Pace mainly objected to the no-stnke/no-lockout language, stating that Respondent "didnot want anything in there to give us the right to havethe strike for any reason."32 Brown stated that such was the constant position of both Pine andPace and that the usual explanations were that the unit was too small orthatRespondent did not want the Union interfering with employer-em-ployee relations373Next, Brown spoke about the health and welfare arti-cle, saying his counterproposal was new language toensure against future cost increases. Next, the hiring pro-cedure language was discussed. Brown explained that theUnion's counterproposal had simplified and liberalizedthe original language. Pace characterized the language as"unlawful" and rejected it. Next, they discussed hours ofwork. Brown said the Union just could not accept Re-spondent's "broad" language. Pace responded that Re-spondent needed its language to retain "flexibility" and"to stay in business." Concerning the "Injured Employ-ee" provision, Brown gave Pace new language. Pace saidhe did not agree with it as Respondent paid its people towork, not to see a doctor. Also, Pace said that if any em-ployee is hurt due to his own negligence, such was hisown problem and that there should be no language likethis in the contract.Finally, both Pace and Pine said that they felt uncom-fortable about having to notify the Union about employ-ee injuries. The parties next discussed the no-strike andno-lockout paragraph. Brown said that he understoodRespondent desired highly restrictive language but thathe wanted to retain the right to strike for failure to paywages and/or fringe benefits. Pace reiterated that Re-spondent wanted strict language to protect it at all times.Concerning the pay conditions paragraph, Brown saidthe employees agreed to leave the pay periods as theywere; Pace replied that Respondent was opposed tohaving another party audit its books and could not agreeto such language. Next, with regard to the pension planprovision, Pace said he was opposed to any such planand said that any employer which did agree would be"nuts." Pace based this on the new Federal pension laws.Next, they discussed the subcontracting proposal, andPace said that any restrictions on management in thisregard "would be disaster for the company." Pace reject-ed the provision. They next discussed the Union's union-security clause which established a "union shop." Brownsaid the Union was "very strong" on this clause; Pace"stated that they will not negotiate any kind of clauselike this for the expansion of the union representation. Infact, he said, "Hell no on this clause." The next majorsubject was the proposed seniority-clause language. Paceexplained that he defined it as "only service to the com-pany" and refused to agree to any of the Union's lan-guageConcerning all economic proposals (sick leave,holidays, wages, etc.). Pace deferred, saying such will bediscussed later or he would propose some language. Con-cerning a "Union Representation" clause, Brown ex-plained how union agents conduct themselves duringplant visits. Pace said the employees could have a bulle-tin board for union business but he would not permit theunion agents to visit the plant as "some radical, excitingtype of thing . . would happen " Concerning wages,Pace said that Respondent would submit a proposal.At this point, according to Brown, the parties took alunch break.After they returned, Pace said that hewanted to discuss Respondent's proposed language.Thereupon, Brown and Pace discussed Respondent's rec-ognition and management-rights language. Concerningthe former, Brown said the Union's union-security lan- 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDguage was very important.Concerning the latter, Pacewanted to discuss the Company's "many rights"individ-ually.Concerning subcontracting,Pace said the Compa-ny should be able to do as it wished;Brown replied thathe only wanted to protect the Union'smembers andmake sure they had an 8-hour day.Pace turned to disci-pline and discharge,saying such were important forkeeping employees"in line."Concerning a no-strikeclause,Pace said that Respondent wanted this to be "air-tight"on stopping strikes.Brown did not believe negoti-ationsweremoving forward because"nothingwascoming back across the table,"and the union representa-tives caucused.After they returned,Brown presented toPace what he described as a "priority list" of qualifica-tions,and all subjects(union security,working hours,shop stewards,seniority, employer qualifications,and alleconomic items)which, he explained,would have to beincluded in any final agreement.Concerning union secu-rity,Pace stated that the parties were"poles apart" andrejected the union proposal.Concerning working hours,Pace said he would consider them.Concerning shopstewards,Pace responded that the Company"wishes todeny access to the Union representatives."Concerningseniority,Pace explained that Respondent wanted its lan-guage and"nothing to do with the Union proposal." Fi-nally,Pace said he did not want any of the employerqualification language in the final contract.The meeting,according to Brown,then adjourned.Attorney Pace'sversion of this January 13 meeting issimilar to that of Brown but differs in significant aspects.At the outset, Pace denied ever saying to Brown that he"rejected" any proposal of the Union with the exceptionof the latter's pension plan proposal.Concerning the ses-sion,Pace testified that there was discussion at the startconcerning Respondent'sproposed contract,with himsaying that although he would consider alternatives, Re-spondent'sproposal"was a serious one.We're alwaysamenable to persuasion to the extent you can convinceus we can do without certain language,we'll modify ourproposal."Regarding the employer qualifications provi-sion,Pace said that everything therein was covered byexisting law and arbitrators had no experience in thoseareas.Brown replied that unions always have such lan-guage,and Pace replied that the last argument carries"very little weight with me." Pace then made similar ar-guments regarding the Union's equal opportunity provi-sion,stating that potential grievantswould have twobites at the apple-before an arbitrator and in Federalcourt-and that such seemed to be double jeopardy.According to Pace,they then discussed the Union'sgrievance and arbitration provision.After agreeing tosome provisions of the Union's counterproposal, PacesaidRespondent was not agreeable to the shop stewardsection,emphasizing the fact that it was just a four-manshop.Brown asserted that the Union had a right to havea shop steward if it so desired.Pace replied that theUnion had the right to negotiate and that Respondenthad the right to say no.According to Pace,Brown saidthat he did not always have stewards in four-man shopsbut it would help here.Pace replied that such was notjustified by the numbers. Remaining on the subject of thegrievance and arbitration procedure, they discussed anemployer proposal which permitted the Company torefuse arbitration in disciplinary cases,in turn,removingthe barrier of the no-strikeclause from the Union.Brown said he would consider it.The parties then discussed the Union's hiring new em-ployees article.Pace termed it ambiguous and illegal onits face and said such seemed to be an exclusive referralsystem,leading to a closed shop.Next,the parties discussed the Union's hours of workand overtime language.Brown said the company propos-alwas"totally unacceptable"and asked for languagegiving employees some protection- "something guaran-teeing work."Pace replied that"if the Union will guar-antee that the Company will have business,33 the Com-pany will guarantee that the employees will have work."After discussing briefly the merits of the Union's injuredemployees language,Brown and Pace turned to the no-strike/no-lockout articles.Brown said that he wanted anexception covering the nonpayment of wages.Pace saidthiswas unjustified,citing California law in the subjectarea.Pace then said the Union's language would notcover sympathy strikes and unions'rights in that regard.Next,the parties discussed pay conditions language,with Pace refusing to agree on any language permittingthe Union to audit Respondent's books on request. Pacetermed this unjustified as Respondent had no correspond-ing right.They then discussed the Union'spension planprovisionwith Pace stating that any employer whichagrees to such a proposal "belongs in a soft room some-where."Pace added that any such plan would have po-tential"open ended" financial liability for Respondentand despite Brown's assurances that his Union's trustfund did not have withdrawal liability,Pace did notchange his view.The next section discussed was unionsecurity and recognition. Brown said the Union wanted aunion shop but Pace said that Respondent wanted unionmembership optional and that union security was toocostly and unjustified for employees who had previouslynot worked with any understanding of such an obliga-tion.34 Thus,according to Pace,he said no to the unionproposal.The next major area of discussion was seniori-ty.Brown stated that he wanted the Union's languageand criticized the Company's proposal as having nothingto do with seniority.Brown said that he wanted to dealwith the issue;Pace responded cryptically,"[Y]ou crawlbefore you walk. Our seniority proposal offers layoffprotection."At this point,according to Pace, Brownsaid the Union needed a wage proposal.Pace replied thathe would not refuse to do so but with little agreed-uponlanguage,"[W]e cannot really come close to a final wageoffer at this time."Pace continued,saying to Brown that'Pace denied ever saying that Respondent required certain contractlanguage in order to remain in business Testifying on rebuttal,Ed Jonessaid that Pace used this term "frequently"during this session in explain-ing proposalsHowever, he then testified that what Pace said was "tokeep the flexibility of their business"Asked to explain his inconsistenttestimony,Jones muddled matters further, stating that Pace's term was"to remain in business And to remain in business,they needed to keeptheir flexibility "14 Asked whether he said, "hell,no" to this proposal,Pace's responsewas most indefinite Finally, he averred that such may have been his re-sponse to the pension proposal but not to union security PORT PLASTICSif the Union accepted his offer, it would have no incen-tive to agree to the noneconomic material.Pace admittedthat, in effect, "I was saying to them that you're going toget an unacceptable offer."After a lunchbreak, Brown began by returning tounion security,saying it was a union right and the Unionfeltquite strongly on it. He said that it was importantand that anything less would cause problems.Brown saiditwas as important to the Union as management rightswas to the Company.Pace suggested that they speakabout the latter topic and said that the retained rights inthat regard were rights traditionally held by the employ-er.Brown said that he had no real objection so long asthe Union had provisions elsewhere protecting employ-ees from layoff and other guarantees.For example,Brown had no problem with the inclusion of subcon-tracting as long as the employees had salary guarantees.After negotiations in other areas for approximately 45minutes, Pace testified,he asked Brown for a summaryof what the Union considered to be major areas of im-portanceBrown, in reply, listed three subject areas:wages, union security, and seniority. Moments later, aftera short caucus, Brown elaborated, setting forth six sub-jects as ones on which agreement "would solve prob-lems." These were economics, union security, workinghours and overtime, union representation and shop stew-ard, seniority, employer qualifications, and hiring proce-dure Pace responded that the parties were far apart onunion security; Brown said the Union needed it and itwas to be regarded as important to the Union as manage-ment rightswas to Respondent. Concerning unionaccess,Pace reiterated that such would be a problemgiven the possibility of a radical business agent"stir[ring]up the troops." The meeting then ended.Either at the just concluded bargaining session or sub-sequent thereto, the parties agreed to meet again on Jan-uary 21 in Pace's office in Los Angeles. Prior to themeeting, Ken Pine met with Pace, and they decided on awageoffer to the Union. Pace testified that a major con-sideration in their thinking was the Union's demand of an$11-per-hour wage for all unit employees, an increase to-taling in excessof 100 percentin some instances.35 Heconsidered this to be unreasonable and had no idea whatthe Union would actually accept The attorney told Pinethat although obligatory, if he placed an offer on thetable and it was accepted, "then the Union would haveabsolutely no incentive whatsoever to accept any of ourother proposals with respect to non-economics." Pacefurther testified, "But what I suggested is if we make alow offer, I assumed that they, I assumed that theywould make a counter offer . . . which would give mean ideaof what range they were looking for, really. Inother words, make a serious wage offer." Based on theseconsiderations,Pine36 and Pace formulated Respondent'sopening wage proposal-a 12-month wage freeze for allemployees Pace insisted, at the hearing, that such wasnot out of line and that it "was an opening gambit. It35 For example,Canaies was then earning$5 05 per hour36Pine corroborated Pace, stating he "put out an offer of a wagefreeze and decided to see what the Union's counterproposal was, and tosee how serious are they, how serious were they really going to be."375was an opening offer. This was not intended as a finaloffer."3 7The meeting commenced in Pace's law offices on thescheduled date. At the outset, Pace announced that hewas leaving and that Pine would be Respondent'sspokesman. Brown and Ed Jones represented the Union.The former testified that Pine began by stating that theUnion had requested a wage proposal and that he hadone.He explained that the mere presenceof the Unionon the scene presented a cost to theCompany,an addi-tional cost of 20 percent. "And he then stated that theCompany was going to propose a twelve-month wagefreeze because of the extra cost the Union situation iscausing them." Pine added that he could not predictfuture costs and that he was having such freezes else-where in the Company Brown said he could not accepta 12-month freeze such as was proposed and if that wasthe proposal, there was nothing more about which totalk.Brown asked if Pine meant that Respondent couldnot afford to pay more Pine responded, as instructed,that "it's not necessarily that we can't accord it. We justwon't do it." At this point, Brown and Jones abruptlywalked out, and the meeting ended.Pine testified that he began the session by saying hewas there to speak about wages He said economistsagreed that the economy was going to become worse inthe next 6 months and he had no idea what Respondent'scostswould be. He continued, saying that the Chamberof Commerce estimated that a union could increase thesecosts by from 20 to 50 percent-he was not sure of howmuch but was certain of a definite cost increase."I men-tioned that we needed some period of time to try andassess both costs. And I then presented a wage freeze fora period of 12 months.38 Pine further testified that he ex-plained to Brown that one company branch already wasunder a wage freeze and that Respondent was feeling theeffects of the nationwide economic recession. Brown re-plied that he could not take such a proposal back to hismembers and there was nothing else to talk about. Heand Jones thereupon arose and left the room. Pine re-ported back to Pace on what the Union's reaction hadbeen. The latter testified that he did not consider whathad transpired as a serious development, viewing theUnion's conduct as basically theatrical in order to em-phasize its distaste for Pine's proposal-"So I saw it asstraight Playhouse 90. I did not see it as anything seri-ous."Contrary to Pace's optimism, the events of this lastbargaining session apparently had caused the Union's ne-gotiators to become apprehensive regarding the courseof bargaining with Respondent.39 Nevertheless, accord-34 Pace instructed Pine not to plead the "offer" as poverty but ratherto inform the Union it was not that Respondentcould notpay more butrather it wouldnotdo so38According to Pine, "I honestly viewed it as a preliminary first timeoffer, and then they would counter offerI had no idea whether we'dgo through twenty negotiations on wages but I only had to figure thatwages were probably going to take longer than any other part of negotia-tions "39 I note that 6 days later the Union filed the original unfair laborpractice charge in this case,alleging a refusal to bargain by Respondentbased on the wage freeze proposal 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to Ed Jones, "we had hoped that [the 12-monthwage freeze] was an initial bargaining stance by theCompany and that we had hoped that we could reach anagreement and make some movement." Accordingly, hecontacted Pace on February 5 and the latter agreed tomeet with the union negotiators on February 11 in SanJose at the Hyatt Hotel. On the scheduled day,40 Bald-win and Pace4 i appeared on behalf of Respondent, andEd Jones and Richard Mora, a field representative, werepresent for the Union. Jones testified that, after some"small talk," Pace mentioned the recently filed unfairlabor practice charge, terming it a "joke." He repliedthat the Union was there to bargain about a contract,and Pace asked what Jones had to say to them. Accord-ing to Jones, he responded that the Union was not at-tempting to destroy Respondent but wanted only toreach a fair and equitable contact with which both sidescould live. Jones said the Union was prepared to make"movement" that day and what was hampering this wasallRespondent's "legalistic bullshit." Pace smiled andsaid, "[W]e're ready to start and you're selling and we'renot buying." At that point, Pace also said he wanted toreiterateRespondent's entire economic proposal, believ-ing the Union received just part of it-"in regards to theeconomic items . . . a twelve-month wage and benefitfreeze." Jones replied that the Union had previously re-jected this proposal.Jones then said that he wanted to go into the follow-ing language areas: recognition of a shop steward, sub-contracting, and a guaranteed 8-hour workday. Concern-ing the shop steward, Jones said the Union felt that suchan individual would assist in resolving grievances andthat, in this regard, Bob Delhagen, who was the electedshop steward, and Baldwin had been acquaintances for along period of time and liked each other. Because of this,Jones said, they could resolve 90 percent of all griev-ances, and the union officials would not have to be in-volved. "Mr. Pace's answer to that was, you've got ourposition on that.We feel . . . a shop steward is ridicu-lous to have. And also even if we wanted to have one,we wouldn't have anyone like Bob Delhagen that goesaround calling OSHA. The answer is no."42 Next, Jonesraised the matters of subcontracting and a guaranteed 8-hour day, saying that he understood the type ofbusinessRespondent was in and the latter's need for flexibilityand that he was aware Respondent did subcontract somework. Jones continued, saying that while the Union'sproposal was for a no-subcontracting clause, its actualconcern was guaranteeing 8 hours for the employees;40 Pace testified that he had been away on a skiing trip and returneddirectly to the bargaining session4' Pace testified that Pine was away on his honeymoon, however, "Ido recall going to the final meeting withinstructions to hear whatthe Union has to offer and to relay it to him when he got back from hishoneymoonI felt the ball was in the Union's court as to wage nego-tiations "42Mora corroborated this, testifying that Jones mentioned Delhagenduring discussions on a shop steward clause, saying that one advantage ofa shop steward like Delhagen was that Baldwin and him got along to-gether and problems could be resolved right there Pace said that Re-spondent did not need a shop steward "And they didn't want a shopsteward, especially a guy like Delhagen whohad reported them on aviolation,called in OSHA "therefore, theUnionwould accept a subcontractingclause if Respondent guaranteed 8 work hours per day.Pace's reply was, "Ed, you're selling and we aren'tbuying." Jones turned to another subject and asked forthe Company's policy on merit wage increases. Baldwinresponded that Respondent was continuing with such apractice. Jones replied that this was unfair in view of Re-spondent's proposed 12-month freeze on wages and bene-fits.Pace then asked for a caucus and, after he and Bald-win returned, said that Respondent intended to continueits policy and asked if the Union objected. Jones said hewould have to consult with his superiors but felt thecontinuation of merit raises was unfair in view of theproposed freeze. At this point, Jones testified, he feltnothing was being accomplished and inquired if Pacewould be available on another date. No agreement wasreached, and the meeting ended.Pace testified that Ed Jones began the meeting bysaying that previously the parties had reached agreementonly on steps in the grievance procedure and that hewanted to discuss everything off the record to get abasic feel for where they were. Pace objected to this andsaid he thought the parties had reached a point whereperhaps there could be no progess without a change ofcircumstances. He continued, saying, that by walking outof the prior session, the Union seemed to believe negotia-tions had broken down. In this regard, said Pace, hefound it "puzzling" why the Union would then file anunfair labor practice charge. Pace added that Respond-ent continued to be ready and willing to meet at reasona-ble times and places to bargain but believed the partieswere far apart on crucialissues.Thereupon, discussioncommenced on severalissues,with the Union initiallyraising the matter of a shop steward. Jones said he be-lieved the Union had the right to decide whether to filegrievances and required a steward to do so. Mora inter-jected that a steward aids both sides. Pace said such wastrue in some circumstances but not here when just fouremployees worked in the warehouse. Jones said a stew-ard would aid the Union in servicing the shop. Pace said,"[Y]ou're my adversary, why should I help you? I wasbeing a little petulant at that time." Jones made no reply,asking if Pace was absolutely opposed to having a stew-ard. The latter said yes, inasmuch as the unit was just toosmall.43The negotiators next turned to the matter ofunion access and, according to Pace, "we pretty muchreran the whole prior discussion concerning union accesswith about the same results." Subcontracting was thenext issue discussed; Pace corroborated Jones' version ofthe bargaining on this. Thus, Jones offered to "trade" aguaranteed 8-hour workday for Respondent's right tosubcontractwork, and Pace said no, as it represented"just a giveaway."Pace testified that Jones next spoke concerning"Hiring New Employees" provision, asking if Respond-ent would interview applicants who were referred by the42 Pace specifically denied saying that Respondent would not acceptDelhagen because he called OSHA However, later in his testimony, indiscussing the Union's safety proposal later in the meeting, Pace admittedhe said to Jones, "[T]he Company is certainly safety-conscious thoughnot according to the OSHA inspector that Mr Delhagen sent in " PORT PLASTICSUnion.Pace said yes,and Jones asked that language bedrawn incorporating such in the contract.Pace respond-ed that he would "consider" it. Next, Jones asked forPace's explanation for the wage freeze proposal. "And Isaid the company's position.. .is the economic uncer-tainty of current times. . . . [concerning] when the re-cessionwill bottom out, and I said the added costs ofunionization."Jones then asked if Respondent wouldcontinue merit reviews,and Pace answered affirmatively"unless the Union objects."Jones asked if the situationhad ever occurred where an employee receives no in-crease after a review. Denying objecting to Baldwinbeing asked this question,Pace stated that Baldwin an-swered, no. After a short discussion about an injured em-ployee provision, with no change in Pace's position, thelatter has Jones asking,"[D]o you have any changes inyour proposals? And I said, `No, how about you?' Andhe said, 'No."' The bargaining session thereuponended," and there have been no further negotiatingmeetings.3.The employee strikeThere is no dispute that the warehouse employees ofRespondent commenced a strike against their employeron May 3, 1982. Robert Delhagen testified that he at-tended a meeting,along with the three other warehouseemployees,sometime between late March and late Aprilatwhich the Union's representatives, Brown and Jones,spoke about the contract negotiations.Regarding Re-spondent's bargaining, the officials said, "they weren'twilling to negotiate anything. . . . And they had gottennowhere." At that point, according to Delhagen, a stikewas discussed.Raul Canales placed this meeting at theend of April and testified that William Brown began bydiscussing the negotiationswithRespondent,saying,"that we couldn't negotiate with them, because . . . theydidn'twant to." A strike vote was then taken, and theemployees agreed to strike. Raymond Molina testifiedthat the meeting was in mid-April and that Brown spokefirst, saying the Union was attempting to bargain withRespondentbut that thelatterwas not bargaining "atall."Brown then suggested that the employees strike,and a vote was taken. He further testified that Delha-gen's discharge was also discussed,stating,"We felt thatitwas unfair that he was fired . . . besides not negotiat-ing." Ed Jones testified with regard to this meeting in fargreater detail.According to him, Brown spoke first,mentioning that after five meetings,hardly any progresshad been made on a contract and that Respondent hadagreed to just the duration, preamble, and some steps ofthe grievance procedure. Brown then said that he didnot feel the Company wasbargainingingood faith.Jones further testified that he spoke next regarding Del-hagen and the problem caused by his termination. BothBrown and Jones discussed possible employee actionsand opined that any strike would be an unfair labor prac-tice strike based on the "company's position in negotia-tions" among other matters. A strike vote was thentaken.44 Pace specifically denied ever responding to Jones,"Ed, you're sell-ing,we're not buying "377On June 1, 1982, Respondent offered to reinstate Del-hagen to his former position. This action was taken pur-suant to an order of Andrew Evans, a deputy labor com-missionerof the State of California Division of LaborStandards Enforcement, Department of Industrial Rela-tions, and on his finding that the employee had been ter-minated "for exercising his rights as protected by law."B. Analysis1.CredibilityresolutionsAt the outset, it is clear that any conclusions about themerits of the instant unfair labor practice allegations aredependent, to a great extent, on my resolution of thecredibility of the various witnesses. In making such de-terminations, I have been chiefly guided by what I per-ceive as the testimonial demeanor of each witness. Animmediate conclusion in this regard is that, of all the wit-nesses,Ken Pine seemed to me to be the least impressiveand the most disingenuous and I am constrained not tocredit any of his testimony herein. Other witnesses, prof-fered by both the General Counsel and by Respondent,appeared to be fabricating portions of their testimonies inorder to conform such to their party's positions or ver-sions of the facts. These include William Baldwin, RonSferrazzo,Richard Pace, Robert Delhagen, and EdJones. Such presented a major difficulty for me inasmuchas these witnesses (in particular, Delhagen and Baldwin)directly contradicted each other at significant points. Inresolving these conflicts, besides demeanor, I have con-sidered whether the testimonies have been corroboratedor contradicted by other accounts and how logical andprobable the testimony appeared in the context of threcord as a whole.2.The discharge of DelhagenIt is, of course, not in dispute that Robert Delhagenwas terminated on March 1, 1982, by Respondent. Theamended complaint alleges that, in so doing, Respondentacted in violation of both Section 8(a)(1) and (3) of theAct. In support, the General Counsel postulates twotheories for the alleged violations: that Respondent'sactionwere unlawfully motivated both by Delhagen'sactivities in support of the Union and by his filing ofcharges with CAL-OSHA over perceived safety viola-tions in the warehouse at the Sunnyvale facility.45 In45 Contraryto the GeneralCounsel,I do not giveany deference to thedecisionof the deputylabor commissionerof the Stateof California re-garding the merits of the discharge of Delhagen Such deferral is notwarranted for the following reasons Initially, the case on which the Gen-eralCounselmost heavilyrelies isAdolphCoors Co,208 NLRB 676(1974)That case involved noless than six separate tribunals ruling onthemerits of a discharge, and the Board deferred to the "conclusiveeffect" ofthose decisions as the matter"has already been the subject ofextraordinarily lengthy proceedings before numerous tribunals"In con-trast to the highly unusual circumstances of that case,the instant matterinvolves just one state proceeding-that of the deputylabor commission-er In the only other Board decision involving the same deferral argu-ments,PacificIntermountainExpress Co,264 NLRB388 (1982),the ma-jority chosenot to defer to the decisionof a CAL-OSHAhearing exam-iner, finding it unnecessary to pass on that issue Such leads to the con-clusion that the Board itself viewsCoorsas an aberrant decision limitedContinued 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrast,counsel for Respondent asserts that Respond-ent's policy regarding manufacturer contacts was clearand unambiguous; that Delhagen was aware of the pro-cedures;and that,despite warnings that he must adhereto these, Delhagen was discharged for contravening thepolicy.Accordingly,counsel contends that Respondentpossessed substantial business justification for its actionsand that Delhagen was lawfully terminated.Concerningthis,theGeneralCounsel argues that the profferedreason for Delhagen's discharge was a sham and pretex-tual in nature,warranting the conclusion that Respond-ent harbored unlawful animus against him.In analyzing the alleged violations of Section 8(a)(1)and (3)of the Act,it is initially necessary to determinewhether,in fact,Delhagen engaged in union and otherprotected concerted activities and whether Respondentwas aware of such conduct.The recordis uncontrovert-ed that on being selectedby the otherwarehouse em-ployees as their shop steward and being so designated, inwriting to Respondent,by the Union,Delhagen present-ed himself to Baldwin as acting in the capacity, a factconceded by the latter.Moreover,during the contractnegotiations,the Union continually insisted on the neces-sity for a shop steward,such as Delhagen.Clearly, suchconstitutes union activity within the meaning of Section8(a)(3) of theAct.PrecisionCastingsCo.,233 NLRB 183(1977).Next,the record establishes that after consultingwith the otheremployees about perceived violations ofstate safety standards in the warehouse and listing theirsuggestions,Delhagen contactedCAL-OSHAand initiat-ed proceedings by the state agency against Respondent.Since its seminal decision inAlleluiaCushionCo., 221NLRB 999 (1976),the Board has held that individualemployee complaints to state and Federal agencies, suchasCAL-OSHA,involving matters of general employeeconcern,constitute protectedconcertedactivitieswithinthemeaning of Section8(a)(1)of the Act.MichiganMetal ProcessingCorp.,262 NLRB 275 at fn.l (1982);Pa-cific Intermountain Express,supra at 7-8.Jim Causley,Inc.,232 NLRB 125 (1977).Moreover,by consultingwith the other employeesprior to contacting CAL-OSHA,unlike the situation inAlleluia Cushion,supra, itis clear that Delhagen engaged inactualprotected con-certed activities.Although obviouslyonly one individualmade the contact,what was done was clearly as a resultof group action and involved a matter of actual employ-ee concern.DiagnosticCenter Hospital Corp.,228 NLRB1215 (1977). There is equallyno doubt that Respondentwas aware of Delhagen's above conduct.In this regard,Baldwin admitted refusing to recognize Delhagen in hisrole as shop steward on November 25, 1981,46 and Re-to its own peculiar factual circumstances Finally, the decision of thedeputy labor commissioner is not entirely clear about the basis for hisfinding that Delhagen's termination was contrary to California law-theemployee's safety-related complaints to both Respondent and CAL-OSHA or Respondent's "disregard" for its employees' safety and failureto take corrective action46 It is not in dispute that Delhagen sought to discuss with Baldwin onthis occasion the warning notices for reporting late to work which hadbeen issued to employees Molina and Canales and that Baldwin refusedto discuss the matters with Delhagen The General Counsel argues thatBaldwin's conduct violated Sec 8(a)(1) and (5) of the Act Respondentargues to the contrary-that it was not required to recognize a unionspondent stipulated that it was aware Delhagen initiatedthe CAL-OSHA proceedings against it.Of course,the central issue regarding the amendedcomplaint allegations pertaining to the discharge of Del-hagen by Respondent concerns Respondent'smotivationfor doing so. If motivated by the employees'Union ac-tivities,Respondent acted in violation of Section 8(a)(3)of the Act.PrecisionCastings Co.,supra;United AircraftCorp.,188 NLRB 633 (1971).If motivated by Delhagen'sabove-described protected concerted actitivies,Respond-ent violated Section 8(a)(1) of the Act.Cal-Waits Inc.,258 NLRB974, 979 (1981);Youngstown Osteopathic Hos-pitalAssn.,224NLRB574, 575 (1976).Respondentdenies being unlawfully motivated and asserts it was mo-tivated solely by business considerations.In cases such asherein,inwhich the employer'smotivation is the deter-mining factor,the Board,with the approval of the Su-premem Court,initially requires"that the General Coun-selmake a prima facie showing sufficient to support theinference that protected conduct was a `motivatingfactor'in the employer'sdecision.Once this is estab-lished,the [burden of persuasion]will shift to the em-ployer to demonstrate that the same action would havetaken place even in the absence of the protected con-duct."Wright Line,251NLRB 1083,1089 (1980),enfd.662 F.2d 899(1stCir.1981);NLRBv.TransportationManagementCorp.,462 U.S. 393(1983). Three points arerelevant to the foregoing test.First,in concluding thatthe General Counsel has established a prima facie viola-tion of the Act, the Board will not"quantitatively ana-lyze" the effect of the unlawful motive.Wright Line,supra at 1089 fn. 14. Second,while apparently warrant-ing the identical analytical approach,pretextualdis-charge cases should be viewed as those in which the"defense of business justification iswhollywithoutmerit."Id.at 1084 fn. 5. Finally,notwithstanding theforegoing shifting burden of persuasion,theGeneralCounsel,at all times, retains the burden of proving a vio-lation of the Act by a preponderance of the evidence.TransportationManagement,supra.GonicMfg.Co.,141NLRB201, 209 (1963).Concerningmy conclusions regarding Respondent'smotivation in discharging Delhagen,Ifind that thereexists ample record evidence to warrant the inferencethat Respondent did, indeed,harbor unlawful animus ingeneral and specific animus against the alleged discrimin-atee both for his union activities and for his involvementsteward absent a collective-bargaining agreement requiring suchTherecord discloses that Baldwin's actions went deeper than merely refusingto discuss employee grievances, Baldwin refused to recognize both theUnion's and the employees' designation of a representative for such pur-poses Contrary to the apparent position of Respondent, the Board viewsan employer's refusal to recognize their employees' designation of a rep-resentative to discuss grievances, especially when a labor organization istheir bargaining representative, asnotsimply a matter of contract butrather as "aninterferencewith a [fundamental right guaranteed bySection 7 of the Act)that this Board is entrusted with protecting "Native Textiles,246 NLRB 228, 229 (1980) Although Respondent maynot have been required to meet with Delhagen to discuss employeegrievances during working hours, certainly it was under a statutory dutyto recognize his status and meet with him at some convenient time Inthese circumstances, by refusing to do so, Respondent, through Baldwin,engaged in conduct violative of Section 8(a)(1) and (5) of the Act PORT PLASTICSwith CAL-OSHA. Initially, in this regard, I credit thetestimony of Delhagen, as corroborated by employeeMolina who, I believe, at all times exhibited the qualitiesof an honest and credible witness, that, during the No-vember 9, 1981 preelection meeting, Ken Pine describedthe Union as "bastards" in warning that he would notgive it anything during negotiations.47 Next, I creditDelhagen, as corroborated by employees Molina andCanales,48 that immediately after the November 10, 1981representationelection,Respondent implemented achange in telephone procedures, no longer permittingemployees to immediately answer incoming personaltelephone calls.49 There is no question that this newpolicy was put into effect without bargaining with theUnion and its timing mandates the conclusion that it wasintended as retaliation for the employees' selection of theUnion as their bargaining representative. In these cir-cumstances, I find that the implementation of this changewas violative of Section 8(a)(1), (3), and (5) of the Actand is demonstrative of Respondent's antiunion animus.Kevah Konner,256 NLRB 67, 71 (1981);Assn. of Apart-ment Owners,255 NLRB 127, 135 (1981);Brown & Con-nolly, Inc,237 NLRB 271, 281 (1977);Tufts Bros. Inc.,235 NLRB 809, 820, 821 (1978). Further, a degree ofanimuswas exhibited by Baldwin on November 25 in re-fusing to recognize Delhagen as the warehouse employ-ees' shop steward Finally,SO one must note Attorney47Based on my above-stated credibility resolution, I do not creditPine's denial that he made this comment, and I do not credit Sferrazzo'slike denialAnalysis of the statement itself discloses that it amounts to ananticipatory refusal to bargain by Pine and, therefore, his comment vio-lated Sec 8(a)(1) of the ActVincent et Vincent of AllentownMall,259NLRB 1025 (1982),Palby Lingerie,252 NLRB 176, 180 (1980)Also, I credit both Delhagen and Molina that Pine asked each ware-house employee who attended the meeting what his feelings were regard-ing the Union Inasmuch as Pine gave no assurances against reprisals, thisgroup interrogation was violative of Sec 8(a)(l) of the ActHost Services,263 NLRB 672 (1982),BE & K, Inc,252 NLRB 256, 259 (1980) Final-ly, as between the contradictory testimony of Delhagen and Pine, I creditthe former's version that Pine commented during the meeting that he hadbeen able to speak on a one-to-one basis to employees but would nolonger be able to do so if the Union came into the warehouse Such acomment conveys the unlawful impression that all direct dealings be-tween employees and management might be banned because of unionrepresentation and is, therefore, violative of Sec 8(a)(1) of the ActHahnPropertyManagement Corp,263 NLRB 586 (1982),Sacramento ClinicalLaboratory,242 NLRB 944 (1979)48 Like Molina, employee Canales impressed me as being an honestand candid witness I credit his entire testimony49Although I credit Delhagen and Canales that Sferrazzo also an-nounced that employees would no longer receive overtime, I do not be-lieve that any sort of change in this regard was ever implemented Thus,the record establishes that warehouse employees primarily worked over-time during the twice yearly inventory periods and that any other over-time was unusual Viewing Delhagen's overtime work for 1981 confirmsthis, demonstrating that any overtime at other times was sporadic at bestConsequently, I do not view the fact that he worked no overtime afterthe election as the manifestation of any policy change but rather as thenormal course of events Further, I do not credit Delhagen that he re-ceived overtime on request No other employee corroborated this asser-tion, and it seems highly illogical50Regarding the November 25, 1981 conversation between Baldwinand Delhagen, I do not credit the latter that Baldwin said he did not rec-ognize a union at Port Plastics Inasmuch as Respondent was in the proc-ess of scheduling collective-bargaining negotiations with the Union, sucha comment would have been utterly at odds with the true facts I do notbelieve Baldwin said it379Pace's comments regarding Delhagen during the negoti-ating session of February 11, 1982. I credit Ed Jones, ascorroborated by Richard Mora,whose demeanor wasthat of a truthful and straightforward witness, that, whilediscussing the Union's demand for a shop steward provi-sion,Attorney Pace averred that Respondent had noneed for a steward such as Delhagen who reported onthe Company to CAL-OSHA. In so doing, I, of course,discredit Pace's denial that he made such a statement,noting his later admission that "the Company is certainlysafety-conscious though not according to the OSHA in-spector that Mr Delhagen sent in." Based on the forego-ing, I find that the record warrants a finding that theGeneral Counsel has established a prima facie showingthatRespondent was unlawfully motivated in discharg-ing Delhagen.The burden of persuasion thereafter shifted to Re-spondent to demonstrate that it would have taken theidentical actions againstDelhagen notwithstanding hisunion activities and contacts with CAL-OSHA. At theoutset, inasmuch as the sole alleged basis for the dis-charge was Delhagen's asserted violation of Respond-ent's rule prohibiting unauthorized employee contactswith manufacturer suppliers, the rule itself must be scru-tinized, for if such did not exist or existed in a differentform, the rationale for the discharge would obviously beof dubious validity. In this regard, both Pine and Bald-win steadfastly maintained that the no-contacts policywas critical to Respondent due to the confidential natureof its relationships with suppliers and customers, that allemployees are made aware of the policy, and that thepolicy has two aspects: unauthorized employees, includ-ing warehouse employees, may not contact manufactur-ers directly to request technical, pricing, or other infor-mation and employees who desire to purchase productsfrom Respondent's suppliers must do so through thebranch managers, who consummate the actual purchase,and must pay a price of cost plus 10 percent. However,Jason Holmes, an inside salesman at the Sunnyvale facili-ty,who testified on behalf of Respondent and who wasauthorized to maintain manufacturer contacts, corrobo-rated Pine and Baldwin only concerning the existence ofthe second aspect of the asserted no-contacts policy andspecifically contradicted them regarding the first, testify-ing that warehouse employees, while not permitted to re-quest pricing information,werepermitted to contact man-ufacturers and obtain information related to productcharacteristics and specifications. Further casting doubtconcerning the existence of the all-encompassing no-con-tracts policy is the fact that nowhere is this set forth inwriting. This, I believe, is of overwhelming significanceasRespondent publishes an employee guidebook inwhich all supposedly important personnel matters arefound, including a listing of 13 prohibited employee ac-tions, the violation of which could lead to discharge. Ifthe policy exists and if it is as critical as asserted, onewould expect the no-contracts policy to be set forth indetail in this booklet; Pine's and Baldwin's explanationfor its absence seemed as strained and unconvincing astheir credibility on this point. Based on the foregoing, Iconclude that the only policy pertaining to employee 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontacts with manufacturers,maintained by Respondent,prohibited purchasing materials directly from them or in-quiring about material prices and that employees werepermitted to contact manufacturers to obtain product in-formation. I further conclude that this purchasing policywas not a particularly important one within Respondent'spersonnel scheme.With the foregoing as background, one gains a properperspective for viewing the circumstances surroundingDelhagen's discharge. The undisputed fact is that, with-out informing the company of his last name, he pur-chased products directly from a manufacturer, ApachePlastics, Inc., in early January 1982. In doing so, I be-lieveDelhagen knowingly violated Respondent's proce-dural policy for such direct purchases from suppliers. Inthis regard, noting that he failed to deny, on rebuttal,Baldwin's testimony that he had, in fact, gone throughRespondent to purchase materials from a manufacturerthe previous spring, I cannot credit Delhagen's denial ofknowledge of Respondent's procedures for such pur-chases.Further, concerning theirmeeting about theApache Plastics purchase, I credit the version of Bald-win over that of Delhagen as I think the latter's testimo-ny represented a coverup of his violation of companypolicy.However,in so doing,I specifically do not creditBaldwin's assertion that he ended the meeting by warn-ing Delhagen "he was not to call our suppliers for any-thing." This is based on my conclusion that Respondenthad no such policy and on my belief that Sferrazzo, whocorroborated Baldwin on this point, fabricated5 i his tes-timony that he was present during the conversation. Ac-cordingly, the record warrants the conclusion that at theclose of his January 20 meeting with Branch ManagerBaldwin, Delhagen was on notice that if he purchasedmaterialsdirectly from one of Respondent's suppliersagain,he would possiblybe terminated.The further con-clusions are warranted that Baldwin's warning went nofurther than stated above and that he fabricated theabove-quoted portion of his testimony regarding the Jan-uary 20 meeting in order to justify utilizing the events ofFebruary as a pretext for terminating Delhagen.As with the Apache Plastics incident, there is no dis-pute that in mid-February Delhagen placed telephonecalls from Respondent's sales offices to two manufactur-ers,Dynamic Packaging and the Goforth Company,seeking product information. Between the versions ofDelhagen and Jason Holmes concerning the circum-stances of the telephone calls and specifically what infor-mationDelhagen requested from the manufacturers, Icredit that of Delhagen as being more reliable. In thisregard, I note that Holmes testified in a hesitatingmanner about this incident and seemed to be attemptingtoprotect his position vis-a-vis Respondent. Furthernoting the apparent manufacturer confirmation containedinRespondent's Exhibits 2 and 3, I find that Delhagenviolated no policy restrictions during these phone con-versations, having sought information relating solely to5' Baldwin was certain that "no one"elsewas present during the con-versation with Delhagen Presumbably,this includes Sferrazzo In thesecircumstances,the latter's recollection of what was said cannot be cred-itedproduct specifications.Also, although Holmes testifiedthat he told Baldwin that same day that Delhagen wasrequesting pricing information from manufacturers, thebranch manager contradicted Holmes and corroboratedDelhagen, testifying the former merely reported Delha-genwas seeking information concerning specificationand sizes and that Baldwin just deduced such meant pric-ing information.Bearing inmind that the foregoing incident occurredwithin weeks of notification to Respondent that, basedon Delhagen's initial contact,CAL-OSHA wasseekingapproximately $600 in penalties from the Company foralleged safety violations and in the midst of contract ne-gotiations with the Union during which the necessity fora shop steward, such as Delhagen, became a contentiousissue, I believe the conclusion is warranted that Baldwinseized on the two innocuous telephone calls to manufac-turers as pretexts to rid Respondent of Delhagen. I amconvinced such is the case as I do not believe Respond-ent established that the employee did anything contraryto its rules Thus, in contacting Dynamic Packaging andGoforth,Delhagen was neither attempting to purchasematerials nor seeking pricing information, rather, he wasrequesting product information, which Jason Holmes,whom I credit in this regard, admitted employees werepermitted to obtain. Further, I agree with the GeneralCounsel that it would have been ludicrous for Delhagento have acted, as he did, if he had been specificallywarned by Baldwin a month earlier not to contact manu-facturers directly for any reason. However else Delha-gen may have struck me, he did not impress me as beingstupid.Also, if Baldwin truly believed Delhagen hadbeen seeking product pricing information, Respondentfailed to adequately explain why salesmen Holmes andBrown, who supplied the manufacturers' telephone num-bers to the employee and were aware of his activities,were not likewise disciplined. In this regard, I foundBaldwin's explanation, that he "didn't see any problemthere" most incredible. Accordingly, based on the fore-going, and the record as a whole, I believe that Re-spondent's defense to the amended complaint allegationsregarding Delhagen is pretextual and a mere sham52 and,in agreement with the General Counsel, find that Delha-gen was discharged because of his union activities andbecause he filed charges with CAL-OSHA against Re-spondent-violations of Section 8(a)(3) and (1) of theAct, respectively.52 Regarding the content of the conversations between Delhagen andBaldwin subsequent to the former's two telephone conversations anduntil his suspension,Iprofess that I have severe doubts about the honestyof the accounts of both individuals As stated above, I believe Delhagenknowingly violated Respondent's procedures for direct purchases frommanufacturers in January, and his recollections of ensuing conversationswith Baldwin reflect a type of coverup Likewise, in order to cover uphis true motivation during their meetings, I believe Baldwin was not atall candid to Delhagen; however, I do think his version of what he saidwas the more accurate Thus, I conclude that what he said to Delhagenwas self-serving, probative of nothing,and designed to disguise his actualmotivationFinally,based onmy credibilityresolutions,I find no meritin,and shall recommend dismissal of, par 11(c) of the amended com-plaint PORT PLASTICS3.The discharge interviewThere is no dispute that on March 1, 1982, as he hadbeen instructed to do, Delhagen arrived at the Sunnyvalefacility, accompanied by Ed Jones, in order to meet withBaldwin concerning his continued employment by Re-spondent and that the latter refused to permit Jones toattend the meeting. Regardless of what was said by themeeting participants, the record is uncontroverted that,prior to the meeting, Baldwin, however unlawfully moti-vated, reached a decision to terminate Delhagen and pre-pared and signed a discharge letter for the employee. InNLRB v. J. Weingarten, Inc.,420 U.S. 251 (1975), the Su-preme Court held that an employee has a Section 7 rightto request union representation at an interview in whichthe employee reasonably believes that disciplinary actionwill result and that denial of such a request and continu-ation of the interview constitutes a violation of Section8(a)(1) of the Act. Herein, there can be no doubt thatDelhagen reasonably could foresee discipline as a resultof the interview, and the record discloses that Baldwinconducted the interview after denying Delhagen's re-quest that Jones or other employees be permitted toattend.However, inBaton Rouge Water Works Co., 246NLRB 995 (1980), the Board concluded that an employ-ee'sWeingartenrights do not apply "at a meeting withhis employer held solely for the purpose of informing theemployee of, and acting upon, a previously made disci-plinary decision." Id. at 997. In this regard, the Boardmade clearthat if the employer "engagesin any conductbeyond merely informing the employee of a previouslymade disciplinary decision," the individual'sWeingartenrights may apply Id. Concerning what was said at theirmeeting, I credit the version of Baldwin over that ofDelhagen inasmuch as having already signed a dischargeletter for the employee and obviously determined to firehim, Baldwinwas not likely to haveonce againofferedDelhagen an opportunity to explain his actions, as insist-ed on by the latter, prior to handing him the notice. Fur-ther, although Baldwin did inquire of Delhagen, after thelatter finished reading the termination letter, if he hadany questions about it, such clearly was technical innature and not meant to "seek facts or evidence in sup-port of that action." Id. Accordingly, as I believe themeeting was solely for the purpose of informing Delha-gen of Baldwin's termination decision and nothing fur-ther was discussed, Delhagen's Section 7 rights were notviolated by Baldwin's refusal to permit Jones to attendthemeetingTherefore, I shall recommend that para-graph 6(b)(ii) of the amended complaint be dismissed.4.The alleged failure to bargain in good faithOver the course of approximately a 2-month period,Respondent and the Union held five contract negotiatingsessions during which the Union made an original pro-posal, Respondent made counterproposals, the Union, inturn,made counterproposals based on Respondent's pro-posals, and minor agreements were reached regardingthe contract's preamble and term There is no evidence,nor any allegations, that Respondent's spokesmen lackedauthority to conductmeaningful negotiationsor that therepresentatives failed to meet at reasonable times or oth-381erwise delayed the bargaining. Rather, the amendedcomplaint alleges that Respondent bargained in bad faithby rejecting the Union's access and union-security pro-posals without offering meaningful counterproposals, byproposing a 12-month wage freeze while, at the sametime,proposing to continue its merit wage increasepolicy, and by exhibiting an overall intransigence and un-willingness to make meaningful proposals or counterpro-posals in order to avoid reaching agreement-conduct al-legedly violative of Section 8(a)(1) and (5) of the Act. Insupport, the General Counsel argues that Respondent'sentire course of conduct, both away from and at the bar-gaining table, demonstrates that it was only willing "togo through the formalities of collective-bargaining." Inparticular, counsel points to the conduct, which I havepreviously found to constitute unfair labor practices; Re-spondent's contract proposals; and the Company's un-willingness to deviate from these. Assuming a contraryposition, counsel for Respondent contends that bad faithmay not be inferred from its contract proposals, thatthese were initial contract negotiations,that Respondentmerely engaged in hard,tough bargaining and that, mostimportantly, the Act does not compel an employer toagree to a union's contract proposals.Much has been written with regard to what constitutesgood-faith bargaining and whether employers or labororganizations have breached their respective duties toengage insuch.The genesis for any discussion of thissubject is Section 8(d) of the Act which states:For the purposes of this section, to bargain col-lectively is the performance of the mutual obliga-tion of the employer and the representative of theemployees to meet at reasonable times and confer ingood faith with respect to wages, hours, and otherterms and conditions of employment, or the negoti-ation of an agreement or any question arising there-under, and the execution of a written contract in-corporating any agreement reached if requested byeither party, but such obligation does not compeleither party to agree to a proposal or require themaking of a concession.There seems to be universal agreement about what theobligation to bargain in good faith entails. It means that aparty must "enter into discussion with an open and fairmind and a sincere purpose to find a basis of agreement."NLRB v. Herman Sausage Co.,275 F.2d 229, 231 (5thCir. 1960).Although the obligation does not requirereaching an agreement, a party cannot exhibit the "merepretense at negotiations with a completely closed mindand without [a] spirit of cooperation."NLRB v. WonderStateMfg. Co,344 F.2d 210, 215 (8th Cir. 1965). Whatseemsto engender the most confusion and controversy inthis area are the factors which may or may not be con-sidered in determining whether a party had truly bar-gained with an open mind or had engaged in bad-faithsurface bargaining, as is essentially alleged by the Gener-alCounsel herein.Recently the Board had occasion to again articulateexactlywhat factors it examines in analyzing a party'smotivation during bargaining-"particularly in the con- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDtextof a (surface bargaining) allegation,we look towhether theparties'conduct evidences a real desire toreach an agreement-a determination made by examina-tion of the record as a whole, including the course of ne-gotiationsas well ascontract proposals."Chevron Chemi-cal Co.,261 NLRB 44 (1982). With regard to the courseof negotiations, one may consider the frequency andlength of negotiations; whether a party has authority toengage in meaningful bargaining;any unnecessary or un-reasonable delay; and of course a party's entire range ofconduct at the bargaining table.NLRB v. Cable Vision,660 F.2d 1 (1st Cir. 1981). The matter of the contractproposals themselvesas an indiciaof bad faith has beenan issue ofconcern to the Ninth Circuit Court of Ap-peals.Thus, the court will not base a finding of bad-faithbargaining solely on an analysis of a party's contract pro-posals.Seattle-FirstNational Bank v. NLRB,638 F.2d1221, 1225 (9th Cir.1981).53However, the court willfind that "proposal content supports an inference ofintent to frustrateagreementwhere . . . the entire spec-trum of proposals put forward by a partyis soconsist-ently and predictably unpalatable to the other party thatthe proposer should know agreement is impossible."NLRB v. Mar-Len Carpets,659 F.2d 995, 999 (9th Cir.1981);NLRB v. Pacific Grinding Wheel Co.,572 F.2d1343, 1348 (9th Cir. 1978). Finally, one may considerconduct not directly concerned with the bargaining("away from the table") as bearing on a party's goodfaithwhile engaged in bargaining. Such conduct may in-volve that arising to the level of unfair labor practices ormerely thatexplainingotherwise ambiguous actions atthe bargainingtable.Clearwater Finishing Co.,254 NLRB1168, 1172 (1981);Carbonex Coal Co.,248 NLRB 779,799 (1980);Safeway Trails,233 NLRB 1078, 1082 (1977).Cf.BaldwinCountyElectricMembershipCorp.,145NLRB 1316, 1318 (1964).In my view, the single most significant fact bearing onthe issue of Respondent's alleged bad faith while bargain-ing isKen Pine's warning to the warehouse employeesduring the preelection meeting of November 9, 1981, tothe effect that he would not give those "bastards"-clearly referring to the Union-anything during contractnegotiations.I have previously concluded that this state-ment can only properly be viewed as constituting noth-ing less thanan anticipatory refusal to bargain and, assuch, colors and explains Respondent's motivation andconduct at the bargaining table and the sincerity and se-riousness of its contract proposals.With regard to its mo-tivationon entering bargainingwith the Union, viewedagainst theabove comment made before the Union waseven selected by the warehouse employees as their bar-gaining representative and in light of the serious unfairlabor practices committed immediately after the election,Respondent, I believe, commenced negotiations with anabsolutely closed mind, determined to make agreementwith the Union impossible. Thus, its bargaining proposalsclearly reflect the attitude of Ken Pine expressed above.Not merely tough or hard positions, analysis of these re-veals that Respondent sought to ensure that the Unionsa Rather, bad faith can be determined "only upon consideration of the'totality of the circumstances "'Seattle-FirstNational Bank,supra at 1225would have no voice in the establishment or maintenanceof the warehouse employees' terms and conditions of em-ployment, thereby effectively emasculating and renderingas nugatory the Union's role as the employees' bargain-ing representative. For example, Respondent's proposedmanagement-rights clause (four pages in detailed length)would retain for the Company absolute authority andcontrol over establishing hours of work, altering or re-ducing job classifications, instituting technologicalchanges, subcontracting out unit work, and abolishing allinefficient or "unnecessary" past practices on its ownwhim. Also, the proposed grievance procedure wouldhave excluded participation by the Union, Respondent'sseniority provision would exclude the Union from anyrole in layoff decisions; a section of the proposal onwages would foreclose the Union from filing a griev-ance; challenging a merit raise review; and a provisionentitled "no contract bar" would force the Union towaive its rights under the Board's contract-bar rules. Notonly does the insistence on such proposals demonstrateRespondent's bad faith(San Isabel Electric Services, 225NLRB 1073 (1976)) but also these proposals are a directreflection of Pine's intention to give the Union nothingduring negotiations. Finally, nothing, of course, moreclearly exemplifies this latter attitude than the proposalof a 12-month wage and benefits freeze. Viewed in thelight of the foregoing, Respondent's economic "offer" isseen for what it actually represented-not the good-faith"opening gambit" disingenuously asserted by Pace andPine but rather the fulfillment of what Pine had threat-ened, indeed prophesized, 2 months earlier. I further be-lieve Pace, with his experience in the field, knew fullwell that this "gambit" would stifle negotiations,causingthe Union to believe that, no matter how much it com-promised, Respondent would not likewise react. Certain-ly, nothing that Pine said at the fourth bargaining sessionwhen he announced the proposal could have caused theUnion representatives to believe otherwise. While not, asalleged in the amended compliant, arising to the level ofan unfair labor practice, the wage freeze proposal mustbe viewed as indicative of Respondent's attitude towardthe contract negotiations.It is true that, as argued by Respondent's counsel, theUnion assumed adamant positions on several contractprovisions, such as a union-security clause, union stew-ard, and union access; however, during the course of thefive bargainingsession,the Union demonstrated flexibil-ity in several importantareas;while Respondent was un-yielding on all points except two minor ones. Thus,Brown, at the third bargaining session, presented lan-guage counterproposals in the areas of grievance proce-dure, arbitration, health and welfare, hiring new employ-ees, injured employees, no strike-no lockout, dischargedemployees, union access, and management rights. More-over, at the final session, Ed Jones offered to accept asubcontracting provision in exchange for a guaranteedhours-of-work clause. Each of the foregoing representsnot only a concession by the Union but also is acquies-cence of language offered by Respondent. In contrast,neither Pine nor Pace, during the five negotiating ses-sions,made a concession or offered to compromise on PORT PLASTICSany major point. In this regard, although I do not creditJones that Pace,at the last meeting,said anything resem-bling,"Ed, you're selling we're not buying,"54 the Tat-ter's attitude during it reflected such an approach. Thus,noting that the Union had specifically requested this ses-sion after abruptly walking out of the previous meeting,that Jones indicated at the outset that he was there tobargain,that Jones offered to compromise over the issuesof subcontracting unit work and guaranteed hours ofwork, and that several potential contract clauses werediscussed, Pace offered not a hint of movement (eithertoward accepting a union position or modifying one ofRespondent's and adopted,what he termed,a "petulant"attitude.The significance of his attitude at this last ses-sion,with regard to revealing Respondent's overall bad-faith approach to bargaining, cannot be overemphasized.For having, ineffect,brought the negotiations to a haltby his suggested wage freeze tactic at the previous ses-sion,Pace was in a position of, at least,advancing thenegotiations in some manner.Instead,he adopted an ap-proach of utter intransigence.Respondent's attorneyargues correctly that the Act does not compel conces-sion and claims that the General Counsel seems to be ob-jecting to the fact that it did not make enough conces-sionsto suit the Union. The issue, however, is not theconcessions or lack thereof; rather, it is whether the con-duct of Respondent made bargaining futile.WarnerCorp.,198NLRB 726, 729 (1972).Herein,given Pine'santicipatory refusal to bargain prior to being required todo so, Respondent's blatant unfair labor practices imme-diately after the NLRB election, the content of Respond-ent's contract proposals as reflecting Pine's earlier warn-ing, and the uncompromising position of Pace at the bar-gaining table,one may properly conclude that Respond-ent "went through the elaborate motions of bargaining. . . with no sincere desire of reaching an agreement."Id. at 730. Indeed, one may further conclude that Re-spondent had absolutely no desire or interest in modify-ing any of its proposals and had adopted a "take it orleave it" attitude-conduct condemned by the SupremeCourt.NLRB v. Insurance Agents,361U.S. 477, 486(1960).Countering, Respondent's attorney argues that bargain-ing between it and the Union was in an early stage andthat, therefore, it could not be faulted for not, as yet,putting its "best foot forward." Such a contention isfounded on the assumption that it is impossible to reach adetermination of bad-faith bargaining after just five nego-tiating sessions.However, the Board did just that inAmerican Parts System,232 NLRB 41 (1977), a case strik-ingly similar to the one herein involved. Therein, theparties held five bargaining sessions on an initial contractand, as herein, the union's contract demands included a"non negotiable" union-security provision, the company'sproposals,including a broad,restrictivemanagementrights provision, were of a type not having "the slightestchance of acceptance" by the union but from which thecompany negotiator would not budge; and the employer54Witness Mora, who corroborated Pace's alleged comments regard-ingDelhagen at this meeting,did not corroborate Jones concerning theabove comment at the fifth session I find this highly significant383proposed no increase in wages or fringe benefits. View-ing nothing but the five negotiating sessions themselves,the Board concluded that the employer's proposals rep-resented nothing more than a"stalling tactic"designedto inhibit rather than enhance discussions and that, re-garding bargaining tactics,"although the union expressedawillingness to compromise,managementblocked anyeffort toget it to move from its initial proposal." Id. at47-48. Accordingly, the Board determined that the com-pany engaged in bad-faith surface bargaining in violationof Section 8(a)(1) and(5) of the Act,and it is clear thatthe limited duration of the bargaining was not an inhibit-ing factor in the result. From this, one can only concludethat what is crucial to a determination of good- or bad-faith bargaining is the quality of bargaining and not theduration of same.Based on the foregoing,and the recordas a whole, I find that Respondent entered into bargain-ing with a fixed intention not to give the Union anythingand that its contract proposals and utterly inflexible posi-tions at the bargaining table are reflective of this and aclosedmind. As inAmerican Parts System,supra, suchconstitutes bad-faith surface bargaining55 in violation ofSection 8(a)(1) and(5)of the Act.Mar-Len Carpets,supra.565.The strikeThere is no dispute that since May 3,1982, the ware-house employees have been engaged in a strike againstRespondent.The record establishes that sometime inApril 1982 the employees met with Union Representa-tives Jones and Brown to discuss the possibility and po-tential ramifications of such action and that among thesubjects discussed were the state of contract negotiationsand Respondent's conduct at the bargaining table. Therecord further establishes that Respondent'sbargainingconduct became a precipitating reason for the employees'eventual decision to strike.Ihave previously concludedthatRespondent bargained in bad faith in violation ofSection 8(a)(1) and(5) of the Act.In order for a strike tobe deemed an unfair labor practice strike,itmust "inwhole or in part"be based on an employer's unfair laborpractices and such must be more than a mere source ofdissatisfaction.CitizensNational BankofWilmer,245NLRB 389, 391(1979);TuftsBros Inc.,supra at 811.Such is clearly the case herein,and I find that the em-ployees' strike, from its inception,has been to protestRespondent's unfair labor practices, an unfair labor prac-tice strike.ssCounsel for Respondent relies heavily on the Board's decision inUnoco Apparel,208 NLRB 601 (1974), as support for his contention thatRespondent merely engaged in hard bargaining I find that case inappo-siteThus,the Board noted that the employer maintained an intransigentposition but excused the conduct as the union's negotiator"would notmake any concessions for which it could reasonably expect to receive aquid pro quo from the Respondent"IdHerein,not only did the Unionmodify its own positions but even accepted some of Respondent's De-spite such movement,Respondent did not reciprocate,thereby revealingits unlawful attitude toward bargaining56As with the wage freeze proposal,I see'nothing inherently unlawfulin Respondent's rejection of the Union's proposals on access and a union-security clause 384DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Allwarehouse employees, including cutters, ship-pers, and receiving clerks, employed by Respondent atits Sunnyvale, California facility, excluding all other em-ployees, office clerical employees, guards and supervisorsas defined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since November 10, 1981, the Union has been, andisnow, the exclusive representative of employees in theabove appropriate unit for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By failing and refusing to bargain in good faith withthe Union as the collective-bargaining representative ofitsemployees in the appropriate unit described abovewith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act.6.By refusing to recognize and meet with Robert Del-hagen as the duly designated representative of its em-ployees in the appropriate unit described above for thepurpose of resolving grievances, Respondent engaged inunfair labor practices violative of Section 8(a)(1) and (5)of the Act.7.By unilaterally, without bargaining with the Unionas the collective-bargaining representative of its employ-ees in the appropriate unit described above, implement-ing a change in its personal telephone procedures in re-taliation for its employees' selection of the Union as theircollective-bargaining representative, Respondent engagedin conduct violative of Section 8(a)(1), (3), and (5) of theAct.8.By discharging employee Robert Delhagen based onhis activities as the employees' duly designated unionsteward and on his contacting CAL-OSHA regardingperceived safety violations, Respondent engaged in con-duct violative of Section 8(a)(3) and (1) of the Act, re-spectively.9.By telling employees that Respondent would nevergive anything to the Union during contract negotiations;by interrogating employees regarding their feelingstoward the Union; and by warning employees that therewould be no more one-on-one contacts with managementas a result of union representation, Respondent engagedin conduct violative of Section 8(a)(1) of the Act.10.Respondent engaged in no other unfair labor prac-tices.REMEDYHaving found that Respondent engaged in acts andconduct violative of Section 8(a)(1), (3), and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative actionsdesigned to efectuate the policies of the Act. I havefound that Respondent failed and refused to bargain ingood faith with the Union. As a remedy, I shall recom-mend that Respondent be ordered, on request, to resumebargaining with the Union and to do so in good faith andin the event that an understanding is reached, embodysuch understanding in a signed agreement. Further, inorder to ensure that employees will be accorded thestatutorily prescribed services of their selected bargain-ing agent for the period provided by law, I recommendthat the initial year of certification be deemed to beginon the date that Respondent commences to bargain ingood faith with the Union.K Mart Corp.,242 NLRB855, 877 (1979), enfd. 626 F.2d 704 (9th Cir. 1980);Amer-ican Parts System,supra at48;Mar-Jac Poultry Co., 136NLRB 785 (1962). Next, I have found that Respondentunilaterally implemented a change in its telephonepolicy. Accordingly, I shall recommend that Respondentbe ordered to rescind its order that warehouse employeesno longer may speak on incoming personal telephonecalls.With regard to remedying the unlawful dischargeof Robert Delhagen, as he was offered reinstatement tohis former position on June 1, 1982, I shall recommendthat Respondent be ordered to make him whole for anyloss of earnings he may have suffered from the date ofhis discharge, March 1, 1982, until June 1, with backpayto be computed in the manner set forth inF.W. Wool-worthCo.,90 NLRB 289 (1950), with interest as pre-scribed inIsisPlumbing Co.,138 NLRB 716 (1962), andFlorida Steel Corp.,231NLRB 651 (1977). Also, I shallrecommend that Respondent be ordered to remove fromitsrecords and files any reference to the discharge ofDelhagen. Finally, I shall recommend that Respondentbe ordered to post a notice, setting forth its obligationsherein.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed57ORDERThe Respondent, Port Plastics, Inc., Sunnyvale, Cali-fornia, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Bargainingin bad faith with Glaziers, ArchitecturalMetal and Glass Workers Local No. 1621, as the exclu-sive collective-bargaining representative of the employ-ees in the following appropriate unit:Allwarehouse employees, including cutters, ship-pers, and receiving clerks employed at the Sunny-vale,California facility; excluding all other employ-ees, officer clerical employees, guards, and supervi-sors as defined by the Act.(b)Failing and refusing to meet with the designatedrepresentatives of employees in the aforementioned unitfor the purpose of resolving grievances.57 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses PORT PLASTICS385(c)Unilaterally implementing changes in its policy re-garding the handling of incoming personal telephonecalls for employees in the aforementioned unit.(d)Terminating employees because they engaged inunion or other protected concerted activities.(e)Telling employees that it will not offer the aboveUnion anything during contract negotiations.(f)Interrogating employees regarding their feelingstoward the above Union.(g)Warning employees that there would be no moreone-on-one contact with management as a result of unionrepresentation.(h) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request,bargain collectively in good faith withGlaziers,ArchitecturalMetal and Glass Workers LocalNo. 1621 as the exclusive bargaining representative ofemployees in the appropriate unit described above con-cerning rates of pay,wages,hours of work,and otherterms and conditions of employment and, if an agreementis reached, embody it in a signed contract.The certifica-tion year shall extend 1 year from the date such new ne-gotiations begin(b)Rescind all changes made in the the policy regard-ing the handling of employee incoming personal tele-phone calls(c)Make employee Robert Delhagen whole for anyloss of wages suffered by reason of his discharge in themanner described in the remedy section,with interest.(d) Remove from its records and files any and all ref-erences to the discharge of Robert Delhagen and notifyhim, in writing,that such was done and that evidence ofhis unlawful discharge will not be used as a basis forfuture action against him.(e)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its place of business in Sunnyvale,Califor-nia, copies of the attached notice marked"Appendix."18Copies of the notice,on forms providedby theRegionalDirector for Region 32, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be takenby theRespond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that insofar as the amendedcomplaint alleges thatRespondent violated Section8(a)(1), (3), and(5) of the Actby unilaterally changingits overtime practice,reiterating changes in its telephonepolicy,and assigning employees to more arduous workassignments; Section 8(a)(1) and(5) of the Act byreject-ing the Union's proposals on access and union securitywithout offering counterproposals and by proposing a12-month wage freeze while continuing a merit raisepolicy;and Section 8(a)(1) of the Act by denying Delha-gen union representation at his discharge interview, thecomplaint is dismissed58 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Posted byOrder of theNation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "